Exhibit 10.10

 

CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. [***] OR [REDACTED] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

AMENDED AND RESTATED SPONSORSHIP AND NAMING RIGHTS AGREEMENT

 

This Amended and Restated Sponsorship and Naming Rights Agreement (this
“Agreement”) is made as of the 2nd day of July, 2020 (the “Effective Date”) by
and among HOF Village, LLC, a Delaware limited liability company (“HOFV”),
National Football Museum, Inc. d/b/a Pro Football Hall of Fame, an Ohio
corporation (“PFHOF” and, together with HOFV, the “HOF Entities”), and Johnson
Controls, Inc., a Wisconsin corporation (the “Company” and, together with the
HOF Entities, the “Parties”).

 

RECITALS

 

WHEREAS, HOFV is developing the Hall of Fame Village, a development in Canton,
Ohio which will be adjacent to the Pro Football Hall of Fame Museum (the
“Museum”) and be located on approximately 100 acres of real estate bounded
generally on the South border by Helen Place, on the North border by Fulton
Avenue, on the East border by Harrison Avenue, and on the West border by
Clarendon Avenue (collectively, the “Village”);

 

WHEREAS, the Parties entered into a Sponsorship and Naming Rights Agreement
dated as of November 17, 2016 (the “Original Agreement”) pursuant to which the
Company acquired from the HOF Entities certain sponsorship and naming rights,
and the HOF Entities granted such rights to the Company, all on the terms and
subject to the conditions set forth in the Original Agreement;

 

WHEREAS, the Parties desire to enter into a Technology as a Service Agreement
contemporaneously with this Agreement, for a term co-terminus with this
Agreement, pursuant to which the Company will provide to HOFV or HOFV’s general
contractor for the benefit of HOFV (i) certain equipment design consulting,
equipment sales, and equipment installations for the Village, (ii) certain
operations and maintenance services at the Village, and (iii) certain equipment
repair and replacement services at the Village, all as more particularly set
forth in the Technology as a Service Agreement; and

 

WHEREAS, it is a condition precedent to the Parties’ execution and delivery of
the Technology as a Service Agreement that the Parties amend and restate the
Original Agreement in its entirety on the terms and subject to the conditions
set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the Technology as a Services Agreement and
for such other consideration stated in this Agreement, the Parties hereby agree
as follows (the definitions for certain defined terms contained herein and other
definitional and interpretative provisions are set forth in Exhibit B attached
hereto):

 

ARTICLE 1

 

SPONSORSHIP RIGHTS AND BENEFITS

 

1.1 Naming Rights Generally.

 

1.1.1 The HOF Entities hereby grant the Company the exclusive right to designate
the name of the Village throughout the Term.

 

 
 

 

1.1.2 The Parties acknowledge that the Original Agreement contemplates that the
initial Village Name shall be “Johnson Controls Hall of Fame Village.” The
Parties agree that the Village Name shall be revised to be “Hall of Fame Village
powered by Johnson Controls.” In connection therewith, the Parties shall (a)
work diligently in good faith to develop replacement Co-Branded Village Marks
reflecting the revised Village Name that are reasonably acceptable to the
Parties and (b) upon a date mutually agreed upon by the Parties (subject to
Section 7.3, which shall apply solely with respect to use of the former
Co-Branded Village Marks from such date as though this Agreement had been
terminated as of such date), cease use of the former Village Name and the former
Co-Branded Village Marks and thereafter use (and the HOF Entities shall use
commercially reasonable efforts to cause all third parties promoting, presenting
or producing performances or events at the Village to use), including in all
Village Websites and Branded Social Media Accounts, the revised Village Name and
replacement Co-Branded Village Marks. HOFV shall be responsible for all direct
and indirect expenses and costs incurred in connection with revising the Village
Name and replacing the Co-Branded Village Marks pursuant to this Section 1.1.2;
provided that PFHOF shall be responsible for such costs to the extent such costs
relate to the Museum or the business of PFHOF.

 

1.1.3 Except as set forth in Sections 1.1.2 and 1.1.4, the Company shall not be
entitled to change the name of the Village without the prior written approval of
each of the HOF Entities, which approval will not be unreasonably withheld,
conditioned or delayed, and each Governmental Authority or other Person whose
approval is required under Law.

 

1.1.4 If a Person whose primary line of business consists of a business included
in the then-existing Category (the “Acquiror”) acquires or otherwise owns more
than fifty percent (50%) of the voting shares of the Company on a non-diluted
basis and elects to change the Village Name, then Acquiror may effect a change
of the Village Name (the “Proposed Name Change”), provided that (i) the Proposed
Name Change must be to a name which is reasonably acceptable to the HOF
Entities, (ii) there is no material breach of this Agreement by the Company or
the Acquiror on the date on which the Proposed Name Change is submitted by the
Acquiror, (iii) the Acquiror and the Parties shall work in good faith to develop
replacement Co-Branded Village Marks reflecting the Proposed Name Change which
are reasonably acceptable to the Parties and (iv) the Acquiror and the Company
shall provide to the HOF Entities such rights, licenses, representations,
warranties, covenants and indemnification with respect to the Intellectual
Property of the Acquiror as shall be reasonably required by the HOF Entities
(consistent with the rights, licenses, representations, warranties, covenants
and indemnification with respect to the Company included in this Agreement) in
order to allow the Company to perform its obligations pursuant to this Agreement
and to enjoy all of the benefits thereof with respect to the replacement
Co-Branded Village Marks to the same extent as it was able to perform its
obligations hereunder and enjoy the benefits thereof with respect to the former
Co-Branded Village Marks prior to the request for the Proposed Name Change. If
such conditions are satisfied, then in such event the Parties shall work
together to change the Co-Branded Village Marks to reflect the Proposed Name
Change, at which time (subject to Section 7.3, which shall apply solely with
respect to use of the former Co-Branded Village Marks from the effective date of
the change in Co-Branded Village Marks, as determined by the Parties in good
faith, as though this Agreement had been terminated as of such effective date)
the Parties shall cease use of the former Co-Branded Village Marks.
Notwithstanding anything to the contrary in this Agreement, the Company shall
pay or cause to be paid by the Acquiror all direct and indirect expenses and
costs incurred by the HOF Entities (or either of them or any of their respective
Affiliates) in modifying the Co-Branded Village Marks and any other direct or
indirect actual expenses and costs incurred by the HOF Entities (or either of
them or any of their respective Affiliates) to effect such renaming.

 



2

 

 

1.1.5 Subject to the terms of this Agreement, including this Section 1.1.5 and
Section 1.10, the Company hereby acknowledges and agrees that certain areas
within the Village (as it is currently designed or in the future) may be named
by a third party, and that the HOF Entities may grant certain other naming
rights, in each case not in violation of any of the provisions of this Agreement
(collectively, the “Other Naming Rights”). Throughout the Term, neither HOF
Entity shall enter into a definitive agreement with a third party with respect
to naming rights for any material area within the Village (a) without first
offering to the Company a 15-day right of first negotiation to enter into a
naming rights agreement for such area (it being agreed that, for a period of
(15) fifteen days following the Company’s notice of such opportunity, the HOF
Entities and the Company shall negotiate exclusively and in good faith regarding
such naming rights agreement unless the Company notifies the HOF Entities in
writing prior to the conclusion of such period that the Company is not
interested in entering into a naming rights agreement for such area or unless a
naming rights agreement for such area shall have been executed by the Parties
during such 15-day period, and subject to subsection (b) hereof, the HOF
Entities shall thereafter be permitted to enter into a definitive agreement with
a third party with respect to naming rights for such area) or (b) in violation
of any of the provisions of this Agreement, including Section 1.10; provided,
however, that nothing in this Agreement shall restrict the ability of the HOF
Entities to grant any naming or sponsorship rights for philanthropic purposes
without receipt of any naming or sponsorship fees.

 

1.2 Logos. The HOF Entities have developed or shall develop, at their own
expense, one or more logos (including those logos listed on Exhibit P, each, a
“Village Logo”), which when used in connection with any of the Company Marks,
shall constitute and serve as a “Co-Branded Village Logo.” The Parties shall
work together in good faith in connection with the development of one or more
Co-Branded Village Logos, with fifty percent (50%) of the cost of such
development to be borne by each of the Company, on the one hand, and the HOF
Entities, on the other hand. Upon the completion of the development of any logo
which is acceptable to each of the Parties for such purpose, such logo shall be
added to Exhibit C and shall serve as a Co- Branded Village Logo. One or more of
the HOF Entities shall own all right, title and interest in and to each Village
Logo, subject to the license of same to the Company pursuant to Section 3.2. The
Company has the right to license the Company Marks to the HOF Entities pursuant
to Section 3.3.

 

1.3 Village Branding and Advertising Signage. In addition to the naming rights
granted to the Company pursuant to Section 1.1 above, throughout the Term, the
HOF Entities shall use and promote the Village Name and Co-Branded Village Logos
(collectively, the “Co- Branded Village Marks”), including (from and after the
construction of the Village) through the use of signage in the Village as set
forth in Exhibit D (such branding contemplated by Exhibit D, the “Village
Branding”). In addition, throughout the Term (from and after the construction of
the Village), the HOF Entities shall place certain advertising signage for the
Company throughout the Village as set forth in Exhibit D (such signage
contemplated by Exhibit D, the “Advertising Signs”).

 

3

 

 

1.4 Advertising and Sponsorship Rights. The HOF Entities shall provide to the
Company throughout the Term (and, to the extent such construction is a
precondition to the HOF Entities’ ability to perform certain specific
obligations as set forth on such Exhibit, from and after the construction of the
Village) those advertising and sponsorship rights set forth in Exhibit D
(together with the naming rights set forth in Section 1.1, the “Assets”). If the
HOF Entities are unable to provide the Company with any Asset in accordance with
this Agreement at any time during the Term, then the HOF Entities shall propose
a credit against the Fees or a substitute right or benefit having a value that
shall fully compensate the Company for the benefit not so provided (each such
credit or substitute right or benefit, a “Make Good”). If such proposal is not
reasonably acceptable to the Company, the Parties shall work together in good
faith to mutually agree upon a Make Good. If the Parties are unable to agree
upon a Make Good within thirty (30) days and if either Party so elects, the
Parties shall designate an appraiser which is reasonably acceptable to both
Parties, has no material relationship to either of the Parties or their
respective Affiliates and has experience in valuing rights and benefits similar
to the Assets to determine a Make Good. The determination of such appraiser with
respect to the Make Good shall be final, binding and non- appealable, and fifty
percent (50%) of the costs and expenses charged by the appraiser for such
services rendered shall be paid by each of the Company, on the one hand, and the
HOF Entities, on the other hand. Promptly following the final determination in
accordance with this Section 1.4 of the Make Good, the HOF Entities shall pay or
provide to the Company such Make Good.

 

1.5 Branding and Advertising Signs; Costs and Maintenance; Prominence.

 

1.5.1 Subject to Section 1.5.3, HOFV shall build and install, or cause to be
built and installed, at HOFV’s sole cost and expense, the Village Branding and
Advertising Signs in accordance with the terms of this Agreement; provided that
PFHOF shall be responsible for such costs and expenses to the extent such costs
and expenses relate to the Museum or the business of PFHOF .

 

1.5.2 Subject to Section 1.5.3, the Company shall arrange for, in consultation
with the HOF Entities and at HOFV’s sole cost and expense, the creative
development and design of the Advertising Material/Artwork; provided that PFHOF
shall be responsible for such costs and expenses to the extent such costs and
expenses relate to the Museum or the business of PFHOF. The creative content of
any and all advertising material displayed on or affixed to the Advertising
Signs (the “Advertising Material/Artwork”) shall be subject to the approval of
the HOF Entities, not to be unreasonably withheld, conditioned or delayed. All
such Advertising Material/Artwork (including any intellectual property rights
related thereto) shall remain at all times property of the HOF Entities (subject
to the HOF Entities’ license thereof to the Company as set forth in Section 3.2
and subject to the retention by the Company of any intellectual property in such
Advertising Material/Artwork which is owned by the Company as of the creation of
such Advertising Material/Artwork).

 

1.5.3 Notwithstanding anything to the contrary in this Agreement, including in
Section 1.5.1 or Section 1.5.2 hereof, if the aggregate costs associated with
the initial build and installation pursuant to Section 1.5.1, together with the
aggregate costs associated with the creative development and design of the
Advertising Material/Artwork pursuant to Section 1.5.2 (such costs collectively,
the “Initial Signage Costs”), shall exceed [***] (the “Initial Signage Credit”),
(i) the Company shall be responsible for, and promptly following its receipt of
an invoice with respect thereto shall promptly reimburse HOFV for, [***] of any
Initial Signage Costs in excess of [***], up to [***], payable by the Company
pursuant to this subsection (i), and (ii) the Company shall be responsible for,
and promptly following its receipt of an invoice with respect thereto shall
promptly reimburse HOFV for, any Initial Signage Costs in excess of [***]. In no
event will the HOF Entities (or either of them) be obligated to pay more than
[***] with respect to the Initial Signage Costs.

 



4

 

 

1.5.4 HOFV shall conduct, or cause to be conducted, all repair and maintenance,
including routine and preventative repair and maintenance, of the Village
Branding and Advertising Signs after installation as are necessary to keep the
Village Branding and Advertising Signs in good condition and repair; provided
that PFHOF shall be responsible for such costs and expenses to the extent such
costs and expenses relate to the Museum or the business of PFHOF. In the first
calendar quarter of each of 2027 and 2032, a representative of each of the
Parties shall tour the Village to evaluate signage positions within the Village
(including permanent, digital and media) to determine if they believe any update
or refurbishment is required to the Village Branding and/or Advertising Signs.
Any Party shall be entitled, at any time and from time to time, to request any
change to the Village Branding and/or Advertising Signs. If such change is
necessary to keep the Village Branding and Advertising Signs in good condition
and repair or the Parties agree to such change, then (i) the HOF Entities shall
take such steps as are necessary to effect such requested changes as soon as
reasonably practicable and (ii) all costs associated with such change which are
necessary to address issues of normal wear and tear (as mutually agreed by the
Parties or, failing such agreement, as reasonably determined by an independent
third party professional signage company which is reasonably acceptable to the
Parties) shall be borne by HOFV and all excess costs (i.e., costs in excess of
those which are necessary to address issues of normal wear and tear) associated
therewith shall be borne equally by HOFV, on the one hand, and the Company, on
the other hand; provided that PFHOF shall be responsible for such costs and
expenses to the extent such costs and expenses relate to the Museum or the
business of PFHOF. If such change is unnecessary to keep the Village Branding
and Advertising Signs in good condition and repair but a Party nonetheless
requests such change, such change shall be made only with the approval (which
shall not be unreasonably withheld, conditioned or delayed) of the Company, if
the change was requested by an HOF Entity, or the HOF Entities, if the change
was requested by the Company, and, if such change is made, all costs associated
with such change shall be borne by HOFV or by PFHOF to the extent such change
relates to the Museum or the business of PHFHOF (if the change was requested by
an HOF Entity) or the Company (if the change was requested by the Company).

 

1.5.5 The Company shall have, in the aggregate, the most prominent signage (both
permanent and digital) at the Village in comparison to each other sponsor,
whether a Founding Sponsor or otherwise, of the Village. The HOF Entities shall
come into compliance with these requirements by either decreasing the signage of
any sponsor, including any Founding Sponsor, of the Village having more
prominent signage at the Village than the Company or increasing the signage of
the Company. In no event will the Company or any of its Affiliates be required
to purchase additional signage to enable the HOF Entities to comply with this
Section 1.5.5.

 

5

 

 

1.6 Construction and Operation of the Village.

 

1.6.1 The Company acknowledges that the Village is currently under construction
and that, as of the Effective Date, HOFV has informed the Company that (i) Phase
I is complete, (ii) Phase II is under development and anticipated to be
completed by December 31, 2023, and (iii) Phase III remains to be developed and
is anticipated to be completed by December 31, 2025.

 

1.6.2 HOFV represents and warrants that it has provided to the Company before
the Effective Date current and complete copies of (i) the budget and schedule
with respect to the construction of Phase II and (ii) the budget with respect to
the construction of Phase III, in each case only as such relates to the work to
be performed by the Company under the Technology as a Service Agreement (the
“TaaS Work”). HOFV shall provide to the Company, promptly following the same
being developed, a current and complete copy of the schedule with respect to the
construction of Phase III as such relates to the TaaS Work. HOFV shall not amend
any such budget or schedule as to the TaaS Work without the prior written
approval of the Company, such approval not to be unreasonably withheld,
conditioned or delayed.

 

1.6.3 HOFV shall provide (i) evidence reasonably satisfactory to the Company on
or before October 31, 2021, subject to day-for-day extension due to Force
Majeure, that HOFV has secured sufficient debt and equity financing to complete
Phase II; and (ii) thereafter, no later than the twentieth (20th) of each
calendar month, evidence reasonably satisfactory to the Company that HOFV has
sufficient funds to achieve the then-current construction schedule in accordance
with the then-current construction budget as it relates to the TaaS Work. The
evidence provided to the Company by HOFV under this Section 1.6.3 shall be
deemed reasonably satisfactory to the Company if such evidence shows equity
and/or debt proceeds available to HOFV equal to the projected costs to complete
the applicable project(s).

 

1.6.4 HOFV shall ensure that (i) construction of Phase II and Phase III is
diligently prosecuted to completion once commenced, (ii) Phase II is Open for
Business no later than January 2, 2024, subject to day-for-day extension due to
Force Majeure; and (iii) all construction of the Village is performed in
accordance with all applicable Laws and this Agreement.

 

1.6.5 HOFV shall keep the Company reasonably apprised of the progress of
construction of the Village and meaningfully consult with the Company or PFHOF,
as applicable, on all decisions regarding the construction of the Village that
would reasonably be expected to affect the Company’s rights or the HOF Entities’
obligations under this Agreement in any material respect; provided that the
foregoing shall not be deemed to provide to the Company or PFHOF any approval
rights or decision making authority with respect to the construction of the
Village. The Company shall have the right to engage third party professionals at
its own cost and expense to inspect the Village from time to time to ensure
HOFV’s compliance with its obligations in Section 1.6.1 and this Section 1.6.2,
and HOFV shall provide reasonable access to the Village to such professionals
upon the Company’s request; provided, however, that all such inspections by the
Company or its third party professionals shall be conducted (i) only during
normal business hours and upon at least forty-eight (48) hours’ prior notice to
HOFV, (ii) subject to HOFV’s then-current security and insurance requirements
and (iii) so as to minimize interference with the use, operation, construction
and other activities then-occurring at the Village.

 



6

 

 

1.6.6 HOFV shall cause the Village (including all Village Branding and
Advertising Signs) to be maintained and operated in a good, clean, tenantable
and safe repair, order and condition. HOFV shall manage and operate, or cause to
be managed and operated, the Village (including all Village Branding and
Advertising Signs) in compliance with all applicable Laws and the requirements
of this Agreement. Without limiting the generality of the foregoing, HOFV shall
have the right to take such actions, including temporarily covering or not
displaying any permanent or digital signage, as is reasonably necessary for the
safe and orderly operation of the Village.

 

1.6.7 The HOF Entities agree that, in performing their obligations under this
Agreement, there shall be no discrimination against or segregation of any Person
on account of race, color, religion, creed, national origin, ancestry, sex,
sexual preference/orientation, age, disability, medical condition, Acquired
Immune Deficiency Syndrome (AIDS) – acquired or perceived, retaliation for
having filed a discrimination complaint, or marital status, in the operation,
sale, lease, sublease, transfer, use, occupancy, tenure or enjoyment of the
Village (except to the extent required by applicable Law), nor shall either HOF
Entity, or any Person claiming under or through either HOF Entity, establish or
permit (to the extent that it is within the HOF Entities’ control) any such
practice or practices of discrimination or segregation.

 

1.7 Village Materials and Announcements.

 

1.7.1 Throughout the Term, the HOF Entities shall cause any materials produced
by the HOF Entities referring to the Village to refer to the Village exclusively
as the Village Name and to have the Village Name and/or a Co-Branded Village
Logo be included in all advertising, promotional and publicity materials
produced by the HOF Entities relating to the Village to the extent that it is
reasonable and customary to include the name or logo on such materials.

 

1.7.2 Throughout the Term, the HOF Entities shall use commercially reasonable
efforts to cause all other third parties promoting, presenting or producing
performances or events at the Village to refer to the Village exclusively as the
Village Name and to have the Village Name and/or a Co-Branded Village Logo be
included in all advertising, promotional and publicity materials relating to the
Village to the extent that it is reasonable and customary to include the name or
logo on such materials.

 

1.7.3 Throughout the Term, the HOF Entities shall use commercially reasonable
efforts to cause any and all announcements relating to the Village in broadcast
media to identify the Village as the Village Name.

 

1.8 Co-Branded Village Merchandise. The HOF Entities may produce, or have
produced or manufactured by third party licensees, manufacturers or vendors,
Co-Branded Village Merchandise in commercially reasonable quantities, as
determined by the HOF Entities in their sole discretion. As between the Parties,
and except as otherwise agreed in writing among the Parties, all expenses
associated with the production, manufacture and sale of the Co-Branded Village
Merchandise shall be borne by the HOF Entities, and all revenues related to the
sale of the Co-Branded Village Merchandise shall be for the account and benefit
of the HOF Entities. Co- Branded Village Merchandise may be sold by the HOF
Entities at the Village, via the Village Websites or as otherwise determined by
the HOF Entities and, without limiting the generality of the foregoing, the HOF
Entities may permit third parties to sell and distribute the Co-Branded Village
Merchandise through customary industry channels for such products, including
gift shops, retail stores and through e-commerce channels. As between the
Parties, the HOF Entities shall have the sole right to set the retail price for
the Co-Branded Village Merchandise, and nothing contained herein shall prevent
the HOF Entities from offering Co-Branded Village Merchandise in the form of
giveaways, prizes or premiums, without charge.

 



7

 

 

1.9 Annual Meeting. The HOF Entities, within ninety (90) days following each
Agreement Year, shall present to the Company at an in-person meeting (the
“Annual Meeting”) the HOF Entities’ analysis of the Assets received by the
Company under this Agreement during such Agreement Year, with the information
included in such presentation to (a) be both qualitative and quantitative, (b)
include attendance metrics reasonably sufficient to determine whether the
Minimum Footfall (as defined in Section 1.12) was achieved, brand surveys, raw
and equivalent media value, earned media for the applicable year and web,
digital, social, and mobile impressions and engagement and (c) be verified, to
the extent reasonably practicable, by an independent third party designated by
the HOF Entities and reasonably acceptable to the Company to conduct an
independent study (the “Valuation Auditor”), which study shall be designed,
developed and implemented as directed by the Parties or (failing agreement of
the Parties with respect thereto) as reasonably determined by the Valuation
Auditor consistent with industry standards. The HOF Entities, on the one hand,
and the Company, on the other hand, shall bear equally the costs and expenses of
engaging the Valuation Auditor; provided, however, that if the aggregate costs
and expenses associated therewith exceed [***] in any calendar year, the Company
shall bear all of such costs and expenses in excess of [***]. The Company shall
in all events reasonably cooperate with the HOF Entities in connection with the
gathering of information regarding, and the presentation of, the HOF Entities’
analysis required under this Section 1.9.

 

1.10 Exclusivity.

 

1.10.1 Except as otherwise mutually agreed by the Parties and except as
otherwise set forth in this Agreement, throughout the Term, (a) the Company
shall have the exclusive right to have its name as part of the name of the
Village as provided in Section 1.1.2 or as otherwise mutually agreed by the
Parties and (b) the Company (and its Designated Affiliates) shall be the
exclusive sponsor of the Village in the Category, including with respect to all
naming rights, sponsorship, marketing, advertising, promotional and publicity
rights granted for the Village and for all events held at the Village.

 

1.10.2 Except as otherwise mutually agreed by the Parties and except as
otherwise set forth in this Agreement, without limiting the generality of
Section 1.10.1, neither the HOF Entities nor any of their Affiliates will (ii)
promote any products or services in the Category in connection with the Village
other than the Company’s or its Affiliate’s products and services or (ii) enter
into any naming rights, sponsorship, marketing, advertising, promotional or
publicity relationship, agreement, or arrangement with respect to the Village
and in the Category (other than with the Company or the Company’s Affiliates).

 

8

 

 

1.10.3 Except as otherwise mutually agreed by the Parties and except as
otherwise set forth in this Agreement, without limiting the generality of
Section 1.10.1, neither the HOF Entities nor any of their Affiliates shall
authorize or permit any Person (other than the Company, any Person listed on
Exhibit E and any of their respective Affiliates, none of whom shall be treated
as an Excluded Sponsor) whose business primarily relates to the provision of
goods or services in the Category (each, an “Excluded Sponsor”) to use any
Co-Branded Village Mark or sponsor, market, advertise, promote or publicize in,
upon or in association with the Village (such sponsorship, marketing,
advertising, promotion or publicity, “Third Party Sponsorship”), including on
any Village Website, social media channels and platforms and mobile applications
related to the Village and owned by any HOF Entity or any of their respective
Affiliates, and any other medium through which an Excluded Sponsor may sponsor,
market, advertise, promote or publicize in, upon or in association with the
Village (whether now existing or hereafter developed). As of the Effective Date,
each of the Persons listed on Exhibit F is an Excluded Sponsor, and no other
Person shall be deemed an Excluded Sponsor, subject to the terms of this Section
1.10.3 below. At each Annual Meeting (and for a 30-day period thereafter if the
Parties are unable to agree during such Annual Meeting), the Parties shall
discuss in good faith any amendments to Exhibit F that are necessary to remove
any Excluded Sponsor whose business no longer primarily relates to the provision
of goods or services in the Category or add any Excluded Sponsor whose business
currently primarily relates to the provision of goods or services in the
Category. If the Parties are unable to agree on all such amendments before the
expiration of such 30-day period, either Party may initiate non-binding
mediation as to those amendments on which the Parties are unable to agree as
provided for in Section 9.8 and, if resolution as to such amendments is not
reached within ninety (90) days of the commencement of such non-binding
mediation, either Party may initiate a dispute resolution process as provided
for in Section 9.8 with respect to such amendments. The Parties shall (i)
promptly following each such Annual Meeting, amend Exhibit F to reflect any such
mutually agreed upon amendments and (ii) promptly following conclusion of such
mediation or dispute resolution process, further amend Exhibit F to reflect any
such amendments determined through such mediation or dispute resolution process.
The Parties agree that any sponsorship or naming rights agreement (each, an
“Earlier Agreement”) between the HOF Entities or any of their Affiliates, on the
one hand, and any Person which is not an Excluded Sponsor but which is later
deemed to be an Excluded Sponsor, on the other hand, shall remain in full force
and effect for the remainder of the term of such Earlier Agreement (without any
extension or renewal thereof unless such extension or renewal is automatic or
occurs as a result of the Person exercising a renewal option that the HOF
Entities or their Affiliates cannot reject), and the HOF Entities shall not be
deemed in breach of this Agreement as a result of such Earlier Agreement.

 

1.10.4 “Category” shall mean, collectively, the subcategories identified on
Exhibit G. For the avoidance of doubt, the Category shall not include any of the
subcategories identified on Exhibit E. At each Annual Meeting , the Parties
shall discuss in good faith any amendments to Exhibit E and/or Exhibit G which
are necessary to reflect any material change, whether resulting from an
acquisition, disposition, use of new and emerging technologies, failure to use
old or obsolete technologies and/or changes in business direction, in the
business of the Company and to ensure that the “Category” covers the core
business of the Company, as the core business of the Company may change from
time to time throughout the Term.

 



9

 

 

1.10.5 Notwithstanding anything to the contrary in this Agreement, the HOF
Entities and any of their Affiliates may authorize or permit a temporary Third
Party Sponsorship, with an Excluded Sponsor or otherwise, but only during
(including normal set up and take down periods) (i) bona fide events held at the
Village to the extent required by a third party promoter, producer or organizer
of such event, (ii) private events held at the Village that are not open to the
general public and for which tickets are not sold; and (iii) to the extent held
at the Village, the Olympic Games, the Olympic Trials, the Super Bowl, FIFA
sanctioned international soccer matches (including World Cup soccer matches),
and any other event of significant international or national importance to the
extent specifically required by the applicable sanctioning or governing body
(e.g., NFL, MLS, NCAA, FIFA, US Olympic Committee, International Olympic
Committee, U.S. Invictus Send-Off, and Department of Defense Warrior Games) of
such event (the events described in clauses (i), (ii), and (iii), collectively,
“Special Events”); provided that (x) neither the HOF Entities nor any of their
Affiliates shall remove or intentionally obstruct any material portion of the
Company’s signage at the Village unless, and only to the extent, specifically
required by the applicable sanctioning or governing body of such Special Event;
(y) the HOF Entities shall use commercially reasonable efforts to limit the
adverse effect of Special Events on the Company’s rights under this Agreement
(including using commercially reasonable efforts to cause the promoters,
producers, organizers, and operators of such Special Events to refer, and to
cause their sponsors and broadcasters to refer, to the Village by the Village
Name in connection with such Special Events); and (z) the HOF Entities shall
provide reasonable prior notice to the Company of any Special Event that will
involve a temporary Third Party Sponsorship.

 

1.10.6 Notwithstanding anything to the contrary in this Agreement, neither of
the HOF Entities shall be in default under this Agreement if the Company is
prohibited or otherwise prevented from receiving any Asset or if one or more
Excluded Sponsors or other Persons otherwise prohibited from such promotion by
the terms of this Section 1.10 is able to promote such Person (or such Person’s
goods or services) under limited circumstances in connection with one or more
Village Events in a manner which would otherwise be in violation of the terms of
this Section 1.10 as a result, in either case, of rules or regulations of a
sanctioning or governing body, Laws, or orders or decrees by any Governmental
Authority to the extent that either (i) the existence or the adoption of such
rules, regulations, Laws, orders or decrees was not the result of the acts or
omissions of either HOF Entity or any of their Affiliates; (ii) the avoidance of
implementation or the application of such rules, regulations, Laws, orders or
decrees satisfying the requirements of (i) above is beyond the “commercially
reasonable control” of the HOF Entities and their Affiliates; or (iii) the
existence or adoption of such rules, regulations, Laws, orders or decrees
resulted from the affirmative actions of the HOF Entities or one or more of
their Affiliates, but such affirmative actions were not within the commercially
reasonable control of the HOF Entities or such Affiliates to avoid taking (such
rules, regulations, Laws, orders and decrees that satisfy (i), (ii) or (iii)
above are individually a “Permitted Restriction” and are collectively “Permitted
Restrictions”). For purposes of this Section 1.10.6, the term “commercially
reasonable control” shall mean the level of control exercised in the normal
course of business by a similar party in a similar situation. Without limiting
the scope of what may constitute Permitted Restrictions, the Assets are subject
to each of the following, each of which is and shall be deemed a Permitted
Restriction:

 

(a) League, Conference and Governing Body Rules. Rules and regulations imposed
by (i) leagues (e.g., the National Football League), the National Collegiate
Athletic Association (“NCAA”) or NCAA conferences (e.g., the Big 10) whose teams
participate in Village Events, or (ii) other governing bodies (e.g., USA Rugby)
for certain events (e.g., rugby matches). It is expressly acknowledged and
agreed that, by way of example and not limitation, rights of the NCAA may
supersede rights of the Company under this Agreement for NCAA event advertising
and logos on college football and other events.

 



10

 

 

(b) National or Regional Television or Radio Limitations. Rules and regulations
imposed on the HOF Entities (or either of them) by a national or regional
television network or radio station with the right to broadcast one or more of
the Village Events.

 

(c) Local Television or Radio. Limitations imposed by local television or radio
broadcasters with the right to broadcast one or more of the Village Events on
local television or radio.

 

(d) Blackout Rights. Blackout rights or other prevention of public display
required by a league, conference or other governing body, or which are otherwise
required by a third party promoter, producer, organizer or operator of a Village
Event.

 

(e) Events. The HOF Entities rights described in Section 1.10.5.

 

(f) Applicable Laws. All applicable Laws.

 

1.10.7 If there is any change in any Permitted Restriction after the Effective
Date, or any change in the implementation or application of any Permitted
Restriction after the Effective Date, the effect of which is to materially
reduce the value of the rights and benefits to be provided to the Company
hereunder, the provisions of Section 1.4 with respect to determining a Make Good
shall apply.

 

1.10.8 Notwithstanding anything to the contrary in this Agreement, no Excluded
Sponsor or other Person shall be restricted or prohibited from procuring or
receiving any hospitality elements, including tickets and access to suites, for
any Village Event or from visiting the Village or any portion thereof, including
the Museum.

 

1.11 Required Approvals; Compliance with Applicable Laws. The Parties shall use
commercially reasonable efforts to obtain, as promptly as reasonably practicable
following the Effective Date, all approvals required by Law in connection with
this Agreement. Each Party shall comply with applicable Laws in all material
respects in exercising its rights and performing its obligations under this
Agreement.

 

1.12 Key Performance Indicators. From and after the date that both Phase II and
Phase III are Open for Business, but subject to Force Majeure, HOFV shall ensure
the minimum annual attendance at the Village in each Agreement Year will be
2,500,000 (the “Minimum Footfall”). If HOFV fails to achieve the Minimum
Footfall in any given Agreement Year, the Parties shall negotiate in good faith
an appropriate equitable adjustment to the Fees for the immediately subsequent
Agreement Year. If the Parties are unable to agree upon such equitable
adjustment within thirty (30) days and if either Party so elects, the Parties
shall designate an appraiser which is reasonably acceptable to both Parties, has
no material relationship to either of the Parties or their respective Affiliates
and has experience in valuing rights and benefits similar to the Assets to
determine such equitable adjustment. The determination of such appraiser with
respect to such equitable adjustment shall be final, binding and non-appealable,
and fifty percent (50%) of the costs and expenses charged by the appraiser for
such services rendered shall be paid by each of the Company, on the one hand,
and the HOF Entities, on the other hand. Subject to Force Majeure, if HOFV fails
to achieve the Minimum Footfall in any two (2) consecutive Agreement Years, JCI
will have the right to terminate this Agreement upon thirty (30) days’ prior
written notice to the HOF Entities.

 



11

 

 

ARTICLE 2

 

PAYMENT

 

2.1 Payment of Fees. The Company shall make payments to HOFV in the amounts and
on the dates set forth in Exhibit H (collectively, the “Fees”). The Company
shall promptly pay the Fees as and when the same shall become due and payable
and, if the Company fails to pay same when due, the HOF Entities shall have all
of the rights and remedies provided for in this Agreement or, subject to the
terms of this Agreement, at law or in equity in the case of nonpayment of
amounts thereunder. The Company’s obligation to pay any Fees due and payable
through the date of expiration or sooner termination (as applicable) shall
survive the expiration or sooner termination of this Agreement (as applicable).
All payments due hereunder by the Company shall be payable when due by wire
transfer pursuant to instructions from HOFV. The Company acknowledges and agrees
that HOFV has the right to assign the receipt of any payments payable by the
Company hereunder to a Lender or other Person and the Company shall accept and
act in accordance with such payment instructions from HOFV with respect to any
such assignment. HOFV acknowledges that, as of the Effective Date, there are no
accrued and unpaid Fees.

 

2.2 Currency for Payments. All payments due hereunder shall be made in United
States dollars.

 

ARTICLE 3

 

INTELLECTUAL PROPERTY

 

3.1 Ownership of Marks.

 

3.1.1 HOF Entity Marks. The Company accepts and acknowledges that the
Intellectual Property licensed to or owned directly or indirectly by the HOF
Entities (or either of them), including the HOF Entity Marks (which shall
include the Village Logos), are Intellectual Property and important assets of
the HOF Entities. The Company will not use any trademark (other than the
Co-Branded Village Marks) that is confusingly similar to the HOF Entity Marks
(or any of them). As between the Company and the HOF Entities, the HOF Entities
(or the applicable HOF Entity) shall at all times be the sole and exclusive
owner of all rights in and to the HOF Entity Marks, subject to the rights of the
Company with respect to the use thereof as set forth in this Agreement. Any use
by the Company of any HOF Entity Mark beyond the use expressly authorized in
this Agreement requires the additional express written consent of the HOF
Entities (or the applicable HOF Entity). Throughout the Term and thereafter: (i)
all right, title and interest in and to the HOF Entity Marks and any derivatives
thereof, including the goodwill associated therewith, shall remain vested in the
HOF Entities (or the applicable HOF Entity), subject to the rights of the
Company with respect to the use thereof as set forth in this Agreement, and (ii)
all use of the HOF Entity Marks shall inure to the benefit of the HOF Entities
(or the applicable HOF Entity). At the HOF Entities’ expense, the Company shall
take such action as the HOF Entities may reasonably request to effect, perfect
or confirm the HOF Entities’ (or the applicable HOF Entity’s) ownership of, and
any other rights in, the HOF Entity Marks.

 



12

 

 

3.1.2 Company Marks. The HOF Entities accept and acknowledge that the
Intellectual Property licensed to or owned directly or indirectly by the
Company, including the Company Marks, are Intellectual Property and important
assets of the Company. The HOF Entities will not use any trademark (other than
the Co-Branded Village Marks) that is confusingly similar to the Company Marks
(or any of them). As between the Company and the HOF Entities, the Company shall
at all times be the sole and exclusive owner of all rights in and to the Company
Marks, subject to the rights of the HOF Entities with respect to the use thereof
as set forth in this Agreement. Any use by the HOF Entities of any Company Mark
beyond the use expressly authorized in this Agreement requires the additional
express written consent of the Company. Throughout the Term and thereafter: (i)
all right, title and interest in and to the Company Marks and any derivatives
thereof, including the goodwill associated therewith, shall remain vested in the
Company, subject to the rights of the HOF Entities with respect to the use
thereof as set forth in this Agreement, and (ii) all use of the Company Marks
shall inure to the benefit of the Company. At the Company’s expense, the HOF
Entities shall take such action as the Company may reasonably request to effect,
perfect or confirm the Company’s ownership of, and any other rights in, the
Company Marks.

 

3.1.3 Co-Branded Village Marks. The Parties acknowledge and agree that the
Co-Branded Village Marks constitute composite trademarks, a constituent element
of which includes wording that constitutes a discrete trademark that is owned by
the Company and wording and a design element that constitutes discrete
trademarks that are owned by the HOF Entities (or either of them). The Parties
acknowledge that nothing in this Agreement shall confer on the Company any
ownership interest or other rights in or to any HOF Entity Mark, apart from any
rights granted explicitly herein, nor shall this Agreement confer on the HOF
Entities any ownership interest or other rights in or to any Company Mark, apart
from any rights granted explicitly herein. Except as explicitly set forth
herein, nothing in this Agreement shall be deemed to limit or restrict the right
of the HOF Entities to use or license to any Person any HOF Entity Mark nor
shall it be deemed to limit or restrict the right of the Company to use or
license to any Person any Company Mark.

 



13

 

 

3.2 The HOF Entities’ License to the Company. Subject to the terms and
conditions set forth in this Agreement, the HOF Entities hereby grant to the
Company a limited, non-exclusive, non-sublicensable (except to Designated
Affiliates or as otherwise provided herein), non-assignable (except to
Designated Affiliates or as otherwise provided herein), royalty- free license to
use the HOF Entity Marks, throughout the world, in any media now known or not
yet existing, solely for purposes of promoting the Company’s sponsorship of the
Village throughout the Term. For purposes of clarity, the foregoing license
shall expressly include use of the Village Logos as part of the Co-Branded
Village Marks. Upon notice by the HOF Entities to the Company of any use of the
HOF Entity Marks by the Company, a Designated Affiliate or any Person claiming a
right thereto by, through or under the Company or a Designated Affiliate not in
compliance with this Section 3.2, the Company shall, as promptly as possible,
use commercially reasonable efforts to withdraw any violating materials that use
any HOF Entity Mark. Upon notice of any other objection by the HOF Entities to
any use of the HOF Entity Marks by the Company, a Designated Affiliate or any
Person claiming a right thereto by, through or under the Company or a Designated
Affiliate of the HOF Entity Marks, the Company shall work with the HOF Entities
in good faith to resolve such objection promptly and to the satisfaction of the
HOF Entities, including, if appropriate and practicable, taking commercially
reasonable steps to withdraw any such objectionable materials that use the HOF
Entity Marks. All use of the HOF Entity Marks anywhere by the Company, a
Designated Affiliate or any Person claiming a right thereto by, through or under
the Company or a Designated Affiliate shall inure solely to the benefit of the
HOF Entities (or the applicable HOF Entity) and to no one else. All goodwill
accrued by, and due to, use of the HOF Entity Marks anywhere by the Company, a
Designated Affiliate or any Person claiming a right thereto by, through or under
the Company or a Designated Affiliate shall be the sole and exclusive property
of the HOF Entities (or the applicable HOF Entity). The Company shall submit to
the HOF Entities for prior written approval all materials bearing any HOF Entity
Mark which the Company or its Designated Affiliates or any other Person to whom
the Company or a Designated Affiliate is permitted hereunder to sublicense or
assign its rights to the HOF Entity Marks proposes to use, and the Company, such
Designated Affiliates and such Persons shall not use any such material without
the prior written approval of the HOF Entities, which shall not be unreasonably
withheld. If the HOF Entities fail to respond to the Company’s submission (or
resubmission) within five (5) business days of submission by the Company, then
the HOF Entities shall be deemed to have approved such submitted (or
resubmitted) materials. If either of the HOF Entities disapproves any of the
Company’s submissions (or resubmissions), the Company shall have the right to
make modifications consistent with those specified by the HOF Entities or HOF
Entity and resubmit the relevant materials to the HOF Entities for approval.
Following the HOF Entities’ initial approval of such use, the Company shall have
the right to use the HOF Entity Marks without further permissions so long as a
subsequent use does not materially deviate from a previously approved use and
such use is consistent with the “style guides” attached hereto as Exhibits J and
L, as applicable. The Parties acknowledge and agree that the rights granted by
the HOF Entities pursuant to this Section 3.2 are non-exclusive and similar
rights may also be provided by the HOF Entities to other Persons except to the
extent prohibited under this Agreement. Subject to the terms and conditions set
forth in this Agreement, the HOF Entities hereby grant to the Company a
non-exclusive, non-sublicensable (except to Designated Affiliates or as
otherwise provided herein), non-assignable (except to Designated Affiliates or
as otherwise provided herein), royalty-free license to use the Advertising
Material/Artwork solely to the extent necessary to perform its obligations under
this Agreement or as contemplated by Section 1.5.2.

 



14

 

 

3.3 Company License to the HOF Entities. Subject to the terms and conditions set
forth in this Agreement, the Company hereby grants to the HOF Entities a
non-exclusive, non- sublicensable (except to Affiliates of the HOF Entities or
as otherwise provided herein), non- assignable (except to Affiliates of the HOF
Entities or as otherwise provided herein), royalty-free license to use the
Company Marks throughout the world, in any media now known or not yet existing,
solely (i) in connection with the operation, management, advertisement,
marketing and promotion of the Village and (ii) in connection with the
manufacture, sale, advertisement, marketing and promotion of Co-Branded Village
Merchandise, such licensed use in (ii) subject to the approval of the Company
pursuant to Section 3.3.1, not to be unreasonably withheld, conditioned or
delayed. For purposes of clarity, the foregoing license shall expressly include
use of the Company Marks as part of the Co-Branded Village Marks as well as in
connection with the Village Domain Names and the Branded Social Media Accounts.
Notwithstanding anything herein, the Company acknowledges and agrees that the
Co-Branded Village Marks will be used in connection with Village Events, and may
be used by third parties performing services in connection therewith, by
permitted third party sponsors of the Village and third party manufacturers,
suppliers and licensees of Co-Branded Village Merchandise and that the HOF
Entities are hereby authorized to grant to third parties the right to use the
Co-Branded Village Marks in connection with (i) Village Events, (ii) performance
of services in connection with Village Events, (iii) permitted third party
sponsorship of the Village and (iv) subject to Section 3.3.1, third party
manufacture, supply and license of the Co-Branded Village Merchandise, in each
case subject to an agreement that incorporates the limitations which apply to
use thereof by the HOF Entities. Upon notice by the Company to the HOF Entities
of any use of the Company’s Marks by an HOF Entity, any Affiliate thereof or any
Person claiming a right thereto by, through or under an HOF Entity or any
Affiliate thereof not in compliance with this Section 3.3, the HOF Entities
shall, as promptly as possible, use commercially reasonable efforts to withdraw
or cause to be withdrawn any violating materials that use the Company Marks. All
use of the Company Marks anywhere by the HOF Entities, any Affiliate thereof or
any Person claiming a right thereto by, through or under an HOF Entity or any
Affiliate thereof shall inure solely to the benefit of the Company and to no one
else. All goodwill accrued by, and due to, the use of the Company Marks anywhere
by the HOF Entities, any Affiliate thereof or any Person claiming a right
thereto by, through or under an HOF Entity or any Affiliate thereof shall be the
sole and exclusive property of the Company.

 

3.3.1 Trademark Approval and Other IP Approvals. The HOF Entities shall submit
to the Company for prior written approval all samples of materials that the HOF
Entities receive for approval from third party manufacturers, suppliers and
licensees of Co- Branded Village Merchandise. If the Company fails to respond to
the HOF Entities’ submission (or resubmission) within five (5) business days of
submission by the HOF Entities, then the Company shall be deemed to have
approved such submitted (or resubmitted) materials. If the Company disapproves
any of the HOF Entities’ submissions (or resubmissions), the HOF Entities shall
have the right to make modifications consistent with those specified by the
Company and resubmit the relevant materials to the Company for approval.
Following the Company’s initial approval of such use or proposed Co-Branded
Village Merchandise, the HOF Entities (and their third party manufacturers,
suppliers and licensees of Co-Branded Village Merchandise) shall have the right
to use the Co-Branded Village Marks in connection with Co-Branded Village
Merchandise without further permissions so long as a subsequent use does not
materially deviate from a previously approved use and such use is consistent
with the “style guide” attached hereto as Exhibit L.

 

3.3.2 For the avoidance of doubt, and except as otherwise expressly set forth
herein, (a) the Company shall not have the right to use any trademarks,
copyright protected materials or other intellectual property owned by the HOF
Entities (or either HOF Entity) without the prior written consent of the HOF
Entities (or the applicable HOF Entity) and (b) neither HOF Entity shall have
the right to use any trademarks, copyright protected materials or other
intellectual property owned by the Company without the prior written consent of
the Company.

 

15

 

 

3.4 Registration and Protection of the Co-Branded Village Marks.

 

3.4.1 Domestic Registration and Protection of Certain Marks. Throughout the
Term, the Company shall, at its expense, use commercially reasonable efforts to
obtain and maintain in its own name or in the name of an Affiliate trademark
registrations for the Company Marks with the United States Patent and Trademark
Office, for goods and services as may be mutually agreed by the Parties.
Throughout the Term, an HOF Entity shall, as applicable and at its own expense,
use commercially reasonable efforts to obtain and maintain in its own name
trademark registrations for the Village Logo(s) and HALL OF FAME VILLAGE and PRO
FOOTBALL HALL OF FAME marks, as applicable, with the United States Patent and
Trademark Office, for goods and services as may be mutually agreed by the
Parties. Each Party acknowledges and agrees that no other Party makes any
warranty or representation on its ability to successfully register or maintain
any registration hereunder and that, except as otherwise expressly set forth
herein, decisions pertaining to the filing, prosecution, and maintenance of each
Party’s respective marks resides solely with that respective Party. Each Party
also agrees to provide reasonable assistance to the other Parties, at the
requesting Party’s sole expense, in protecting, obtaining and/or maintaining
applications for registration or registrations pursuant to this Section 3.4.1.

 

3.4.2 International Registration and Protection of Certain Marks. Throughout the
Term, the Company shall, at its expense, use commercially reasonable efforts to
obtain and maintain in its own name trademark registrations for the Company
Marks for goods and services as may be mutually agreed by the Parties, in
jurisdictions that may be mutually agreed upon by the Parties. Throughout the
Term, an HOF Entity shall, as applicable and at its own expense, use
commercially reasonable efforts to obtain and maintain in its own name trademark
registrations for the Village Logo(s) and/or HALL OF FAME VILLAGE and/or PRO
FOOTBALL HALL OF FAME marks, as applicable, for goods and services as may be
mutually agreed by the Parties, in jurisdictions that may be mutually agreed
upon by the Parties. Each Party acknowledges and agrees that no other Party
makes any warranty or representation on its ability to successfully register or
maintain any registration hereunder and that, except as otherwise expressly set
forth herein, decisions pertaining to the filing, prosecution, and maintenance
of each Party’s respective marks resides solely with that respective Party. Each
Party also agrees to provide reasonable assistance to the other Parties, at the
requesting Party’s sole expense, in protecting, obtaining and/or maintaining
applications for registration or registrations pursuant to this Section 3.4.2.

 

3.4.3 Restrictions on Registration of and Challenge to the Co-Branded Village
Marks, Company Marks and HOF Entity Marks. The Parties agree that neither the
HOF Entities (in the case of (b) and (c), with respect to the Company Marks) nor
the Company (in the case of (b) and (c), with respect to the HOF Entity Marks)
shall, during the Term or at any time thereafter, (a) make application for or
aid or abet others to seek trademark registration for any Co- Branded Village
Mark, (b) make application for or aid or abet others (except to aid the Company
or the HOF Entities, as the case may be) to seek trademark registrations or
recordings of trade names or company names in any state within the United
States, in the United States Patent and Trademark Office or other United States
governmental agencies or in any foreign country of, or claim, directly or
indirectly, any right, title or interest in or to, any Company Mark or HOF
Entity Mark, respectively, or variations thereof; or (c) directly or indirectly
challenge or assist any Person in challenging, in any jurisdiction, or take any
other action adverse to, (i) the Company’s or the HOF Entities’ (or the
applicable HOF Entity’s) exclusive right, title and/or interest in and to the
Company Marks or the HOF Entity Marks, respectively, or (ii) the validity or
enforceability of the Company Marks or the HOF Entity Marks, respectively, or
any applications or registrations therefor.

 



16

 

 

3.5 Policing and Enforcement of Co-Branded Village Marks, Company Marks and HOF
Entity Marks. The Company shall have the exclusive right to control all aspects
of policing and enforcement of the Company Marks. The HOF Entities and each HOF
Entity, individually, shall have the exclusive right to control all aspects of
policing and enforcement of the HOF Entity Marks (including the Village Logo).
If any Party discovers any third-party uses of marks that potentially infringe,
dilute or tarnish the Co-Branded Village Marks (or any of them), it shall
promptly notify the other Parties of all known particulars, and the Parties
shall proceed as follows:

 

3.5.1 The HOF Entities shall have the primary right with respect to enforcement
of rights to the Co-Branded Village Marks, and any decision whether or not to
take any enforcement action in any case shall, except as otherwise set forth in
this Section 3.5, lie exclusively and at the sole discretion of the HOF
Entities. The HOF Entities shall have the exclusive right to issue any cease and
desist, demand or similar letters to any third party infringers or violators of
the Co-Branded Village Marks, and (except as set forth in Section 3.5.3) the
Company shall not issue any such letters or other threats or demands without the
prior written consent of the HOF Entities.

 

3.5.2 If the HOF Entities (or either of them) institutes a legal proceeding or
similar action to enforce its (or their) rights in any of the Co-Branded Village
Marks, it (or they) may do so in its (or their) own name, with the choice of
counsel and control of the action, and with all expenses therefor, lying
exclusively with the HOF Entities or the HOF Entity instituting such action. To
the extent that the Company is a necessary party for the HOF Entities to have
standing to bring such legal proceeding, the Company agrees to join the legal
proceeding as a party at the HOF Entities’ expense or the expense of the HOF
Entity instituting such action, whichever is applicable, and to comply with any
reasonable instructions provided by the HOF Entities in connection with the HOF
Entities’ control of the action. Any economic or other benefit obtained in such
action shall be retained by the HOF Entities. If there is any such enforcement
action by the HOF Entities (or either of them), the HOF Entities (or the
applicable HOF Entity) shall confer with the Company regularly regarding the
progress of the action, and the Company shall, at the HOF Entities’ expense,
cooperate reasonably and in good faith in the conduct of such action, including
by way of example, the furnishing of documents or witnesses. In addition, the
Company may, at its own expense and upon execution of an appropriate joint
defense agreement, participate in such litigation in a subordinate role,
including attending depositions, court events and meetings (including settlement
negotiations), assisting in the drafting of pleadings and briefs, and consulting
with the HOF Entities (or the applicable HOF Entity) on strategy and tactics,
provided that the Company will not be allowed to participate in any court event
or meeting or in any other manner related to the Co-Branded Village Marks (or
any of them) if such participation is not allowed under any applicable Law. The
HOF Entities shall, prior to filing any lawsuits related to the Co-Branded
Village Marks (or any of them), consider in good faith any input on strategy and
tactics offered by the Company, but the Parties understand and agree that at all
times ultimate control of any litigation related to the Co-Branded Village Marks
(or any of them) not filed under Section 3.5.3 herein shall remain exclusively
with the HOF Entities.

 



17

 

 

3.5.3 If neither HOF Entity decides to institute enforcement actions (which may
include cease and desist letters or other formal demands) against such an
adverse use for a period of thirty (30) days after notification of such adverse
use from the Company, the Company may initiate and prosecute enforcement actions
(including cease and desist letters and legal proceedings) in its own name, with
the choice of counsel and control of the action, and with all expenses therefor,
lying exclusively with the Company (subject to the last sentence of this Section
3.5.3). To the extent that an HOF Entity is a necessary party for the Company to
have standing to bring such legal proceedings, the HOF Entities agree to join
the legal proceedings as a party at the Company’s expense and to comply with any
reasonable instructions provided by the Company in connection with the Company’s
control of the action. Any economic or other benefit obtained in such action
shall be retained by the Company. If there is any such enforcement action by the
Company, the Company shall confer with the HOF Entities regularly regarding the
progress of the action, and the HOF Entities shall, at the expense of the
Company, cooperate reasonably and in good faith in the conduct of such action,
including by way of example, the furnishing of documents or witnesses. In
addition, the HOF Entities may, at their own expense and upon execution of an
appropriate joint defense agreement, participate in such litigation in a
subordinate role, including attending depositions, court events and meetings
(including settlement negotiations), assisting in the drafting of pleadings and
briefs, and consulting with the Company on strategy and tactics, provided that
the HOF Entities will not be allowed to participate in any court event or
meeting or in any other manner related to the Co-Branded Village Marks (or any
of them) if such participation is not allowed under any applicable Law. The
Company shall, prior to filing any lawsuits related to the Co-Branded Village
Marks (or any of them), attend to and consider in good faith any input on
strategy and tactics offered by the HOF Entities, but the Parties understand and
agree that at all times ultimate control of any litigation related to the
Co-Branded Village Marks (or any of them) filed by the Company under this
Section 3.5.3 shall remain exclusively with the Company.

 

3.5.4 Nothing herein shall preclude the Parties from bringing any enforcement
action jointly, if they so choose, all expenses and benefits thereof being
shared equally (i.e., 50% by the Company, on the one hand, and 50% by the HOF
Entities, on the other hand), or as otherwise agreed to, by the Parties.
Notwithstanding anything in this Section 3.5 to the contrary, no Party shall
settle any proceeding or litigation described in this Section 3.5 without the
other Parties’ prior written consent. Each Party shall also ensure that each
other Party is allowed full disclosure of all relevant settlement terms and
conditions in any settlement agreement.

 

3.6 Domain Names; Social Media Accounts.

 

3.6.1 Domain Names. The Parties agree that the HOF Entities (or one of them)
shall, at their expense, obtain, register and, at their sole discretion,
maintain the domain names listed on Exhibit I (“Village Domain Names”). All
Village Domain Names shall be registered by and in the name of the HOF Entities
(or one of them) on behalf of and for the benefit of the Company and shall
remain registered in such manner throughout the Term. Throughout the Term, the
HOF Entities shall, as between the Parties, be exclusively responsible for the
design, content, hosting, operation, maintenance and support of, and all
transactions conducted via, any website at the Village Domain Names (each, a
“Village Website”), and shall pay all costs and expenses relating thereto. As
between the Parties, except as otherwise set forth herein, the HOF Entities (or
the appropriate HOF Entity) will own all rights in the content of any Village
Website, other than the Company Marks and any content provided by the Company,
and the Company hereby provides the HOF Entities a non-exclusive, paid-up
license to use all such Company content. The HOF Entities will operate, or cause
to be operated, each Village Website, each of which shall feature the Company
Marks and include a Co-Branded Village Mark. The HOF Entities shall determine,
in their reasonable discretion, the initial design, functionality, aesthetic and
content of any Village Website and any material changes thereto, but will take
into consideration the Company’s requests and preferences in this regard;
provided that if the Company notifies the HOF Entities that it objects, in its
reasonable discretion, to any design or content on a Village Website, then the
HOF Entities shall promptly remove or modify, or cause to be removed or
modified, such design or content and the Parties shall work in good faith on
mutually agreed upon design, functionality and aesthetics of the Village
Website.

 



18

 

 

3.6.2 Social Media Accounts. The Parties agree that the HOF Entities (or one of
them) shall, at their expense, obtain, register and, at their sole discretion,
maintain one or more social media and other online accounts and profiles for the
purpose of promoting or marketing the Village, which accounts and profiles shall
feature or display the Co-Branded Village Marks or derivatives thereof (“Branded
Social Media Accounts”). All Branded Social Media Accounts shall be registered
in the name of the HOF Entities (or one of them) on behalf of and for the
benefit of the Company and shall remain registered in such manner throughout the
Term. Throughout the Term, the HOF Entities shall, as between the Parties, be
exclusively responsible for the design, content, hosting, operation, maintenance
and support of, and all transactions conducted via, any Branded Social Media
Accounts and shall pay all costs and expenses relating thereto. As between the
Parties, except as otherwise set forth herein, the HOF Entities (or the
appropriate HOF Entity) will own all rights in the content of any Branded Social
Media Accounts, other than any the Company Marks and content provided by the
Company, and the Company hereby provides the HOF Entities a non-exclusive,
paid-up license to use all such Company content. The HOF Entities will operate,
or cause to be operated, each Branded Social Media Account, which shall feature
the Company Marks and include a Co-Branded Village Mark. The HOF Entities shall
determine, in their reasonable discretion, the initial design, functionality,
aesthetic and content of any Branded Social Media Accounts and any material
changes thereto, but will take into consideration the Company’s requests and
preferences in this regard; provided that if the Company notifies the HOF
Entities that it objects, in its reasonable discretion, to any design or content
on a Branded Social Media Account, then the HOF Entities shall promptly remove
or modify, or cause to be removed or modified, such design or content and the
Parties shall work in good faith on mutually agreed upon design, functionality
and aesthetics of the Branded Social Media Accounts. The Company agrees that it
will not create, develop or maintain any Branded Social Media Accounts without
the express prior authorization of the HOF Entities.

 



19

 

 

3.7 Quality Standards.

 

3.7.1 Style Guides. All use, promotions, marketing and advertising under, in
connection with, and/or associated with the HOF Entity Marks by the Company or a
permitted designee shall be conducted in accordance with the standards, rules
and procedures set by the HOF Entities as set forth in the “style guides”
attached hereto as Exhibits J and L, as applicable. All use, promotions,
marketing and advertising under, in connection with, and/or associated with the
Company Marks by the HOF Entities or a permitted designee shall be conducted in
accordance with the standards, rules and procedures set by the Company as set
forth in the “style guide” attached hereto as Exhibit K. All use, promotions,
marketing and advertising under, in connection with, and/or associated with the
Co-Branded Village Marks by the Parties or a permitted designee shall be
conducted in accordance with the standards, rules and procedures as set forth in
the “style guide” attached hereto as Exhibit L. If the “style guide” for the
Co-Branded Village Marks is not finalized as of the Effective Date, the Parties
shall work together in good faith to finalize such “style guide” (which shall be
reasonably acceptable to each of the Parties) as promptly as reasonably
practicable, which “style guide” shall be attached hereto as Exhibit L once it
has been finalized and approved by the Parties.

 

3.7.2 Products. The HOF Entities agree that they shall use commercially
reasonable efforts to ensure that (a) all Co-Branded Village Merchandise shall
be of good quality and free of defects in design, material and workmanship and
shall be suitable for their intended purpose, (b) no injurious, poisonous,
deleterious or toxic substance, material, paint or dye will be used in or on the
Co-Branded Village Merchandise; and (c) the Co-Branded Village Merchandise will
be manufactured, packaged, marketed, sold and distributed in compliance with all
applicable Laws and the then-prevailing industry standards.

 

3.7.3 Advertising. Each Party agrees that it shall not use or authorize the use
of any Company Mark, HOF Entity Mark or Co-Branded Village Mark in any manner
that is contrary to public morals, deceptive, or defamatory, or that would
reasonably be expected to reflect unfavorably on the good name, goodwill,
reputation and/or image of any Party or the Village.

 

3.8 Restrictions on Use of “Gold Jacket”. If the Company or any of its
Affiliates desires to use the term “Gold Jacket” in connection with football,
the National Football League (“NFL”), any of the NFL’s thirty two Member Clubs,
any former or current NFL player, coach or owner, or any former NFL player,
coach or owner that has been inducted into the National Football Museum Pro
Football Hall of Fame, whether in connection with any advertising, marketing,
media or promotional activities or otherwise, including in connection with any
media, marketing or communications materials or collateral, any such use shall
be subject to the prior written approval of PFHOF. The Parties acknowledge and
agree that nothing in this Agreement shall be deemed a grant by either HOF
Entity of any rights in or to the term “Gold Jacket.”

 

3.9 Trademark Notices. Each Party shall comply with the other Parties’
reasonable requests to include appropriate trademark legends, copyright notices
and photography credits with respect to any materials provided by one Party to
any other.

 

ARTICLE 4

 

REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

 

4.1 Mutual Warranties. Each Party represents and warrants to the other Parties
that (a) this Agreement has been duly authorized, executed and delivered by such
Party, (b) such Party has the full power and authority and is free to enter into
this Agreement and to perform its obligations hereunder, (c) such Party is in
good standing under the laws of its state of formation, (d) this Agreement
constitutes such Party’s valid and binding obligation, enforceable in accordance
with its terms (except to the extent enforceability is limited by bankruptcy,
reorganization and other similar laws affecting the rights of creditors
generally and by general principles of equity), (e) except as otherwise set
forth herein, no consent of a third party is necessary for such Party to execute
or deliver, or perform its obligations under, this Agreement and (f) except as
otherwise set forth herein, the making of, and performance of its obligations
under, this Agreement by such Party do not violate any material agreement, right
or obligation existing between such Party and any other third party.

 



20

 

 

4.2 Company Warranties. The Company represents and warrants to the HOF Entities
that (a) the Company has the right and authority to license to the HOF Entities
the rights to use the Company Marks as expressly authorized in this Agreement,
(b) the HOF Entities’ use of the Company Marks as expressly authorized in this
Agreement shall not require the payment by the HOF Entities (or either of them)
of any fees, royalties or other payment of any kind, or the grant by the HOF
Entities (or either of them) of any right or interest, to any third party, (c)
to the Company’s knowledge, the use of the Company Marks by the HOF Entities as
contemplated in this Agreement will not infringe the copyright, trademark or
other rights of any third party, (d) there is no litigation, action or other
proceeding pending or threatened in writing against the Company or any of its
assets, properties or rights that relates to this Agreement or would reasonably
be expected to impair, restrict or prohibit the Company’s ability to perform its
obligations hereunder and (e) except for IdeaQuest LLC (whose fees related to
this Agreement shall be paid by the Company), the Company has not dealt with or
engaged, directly or indirectly, any brokers, finders, consultants or like
agents who will be entitled to any fees in connection with this Agreement.

 

4.3 The HOF Entity Warranties. The HOF Entities represent and warrant to the
Company that (a) the HOF Entities (or an HOF Entity) has the right and authority
to license to the Company the rights to use the HOF Entity Marks as expressly
authorized in this Agreement, (b) the Company’s use of the HOF Entity Marks as
expressly authorized in this Agreement shall not require the payment by the
Company of any fees, royalties or other payment of any kind, or the grant by the
Company of any right or interest, to any third party, (c) to the knowledge of
the HOF Entities, the use of the HOF Entity Marks by the Company as contemplated
in this Agreement will not infringe the copyright, trademark or other rights of
any third party, (d) there is no litigation, action or other proceeding pending
or threatened in writing against the HOF Entities (or either of them) or any of
their respective assets, properties or rights that relates to this Agreement or
would reasonably be expected to impair, restrict or prohibit the HOF Entities’
ability to perform their respective obligations hereunder and (e) except for
Premier Partnerships and TSAV (whose fees related to this Agreement shall be
paid by the HOF Entities), neither HOF Entity has dealt with or engaged,
directly or indirectly, any brokers, finders, consultants or like agents who
will be entitled to any fees in connection with this Agreement.

 



21

 

 



4.4 Indemnification.

 

4.4.1 The HOF Entities shall jointly and severally indemnify, defend and hold
the Company (and the Company’s Affiliates and the officers, directors, equity
holders, agents, employees and representatives of the Company or any of the
Company’s Affiliates) harmless from and against all liabilities, damages, costs,
fees, fines, penalties, and other expenses of any and every kind and nature
(including reasonable attorneys’ fees) (collectively, “Losses”) incurred by the
indemnified party in connection with any third party claim, demand, suit,
proceeding, action, or cause of action (each, a “Claim”) arising out of or as a
result of:

 

(a) any breach by the HOF Entities (or either of them) of any of their
representations, warranties or covenants under, or gross negligence or willful
misconduct by the HOF Entities in connection with, this Agreement;

 

(b) any use of the HOF Entity Marks as authorized herein (including with respect
to the infringement or alleged infringement of any third party intellectual
property) by the Company, any Designated Affiliate or any Person to whom under
the terms of this Agreement the Company or any Designated Affiliate is permitted
to sublicense or assign its rights under this Agreement; and

 

(c) any use by the HOF Entities (or either of them) or any of their sublicensees
or assignees of the Company Marks other than as authorized herein (including
with respect to the infringement or alleged infringement of any third party
intellectual property).

 

In no event shall the HOF Entities’ obligations in this Section 4.4.1 be
construed as requiring the HOF Entities (or either of them) to indemnify or hold
harmless the Company (or the Company’s Affiliates or the officers, directors,
equity holders, agents, employees and representatives of the Company or any of
the Company’s Affiliates) with respect to any Claim to the extent caused by the
negligence or willful misconduct of the Company (or any of the Company’s
Affiliates or any of the officers, directors, equity holders, agents, employees
and representatives of the Company or any of the Company’s Affiliates).

 

4.4.2 In addition to its indemnification obligations under Section 4.4.1, HOFV
shall indemnify, defend and hold the Company (and the Company’s Affiliates and
the officers, directors, equity holders, agents, employees and representatives
of the Company or any of the Company’s Affiliates) harmless from and against all
Losses incurred by the indemnified party in connection with any Claim arising
out of or as a result of:

 

(a) any advertising by HOFV (except to the extent such Claim relates to the use
by HOFV in such advertising of the Company Marks as authorized in this
Agreement);

 

(b) the ownership or operation of the Village, or the operation or production of
any Village Event, including any bodily injury, personal injury (including
death) or property damage suffered at the Village, including any environmental
claim and any claim with respect to the collection, use, disclosure, or transfer
of personally identifiable information; and

 

(c) the production, manufacture, sale, and distribution of Co-Branded Village
Merchandise by HOFV, including any bodily injury, personal injury (including
death) or property damage suffered as a result of such Co-Branded Village
Merchandise (except to the extent such Claim relates to the use of the Company
Marks in such Co-Branded Village Merchandise as authorized in this Agreement).

 



22

 

 

In no event shall HOFV’s obligations in this Section 4.4.2 be construed as
requiring HOFV to indemnify or hold harmless the Company (or the Company’s
Affiliates or the officers, directors, equity holders, agents, employees and
representatives of the Company or any of the Company’s Affiliates) with respect
to any Claim to the extent caused by the negligence or willful misconduct of the
Company (or any of the Company’s Affiliates or any of the officers, directors,
equity holders, agents, employees and representatives of the Company or any of
the Company’s Affiliates).

 

4.4.3 In addition to its indemnification obligations under Section 4.4.1, PFHOF
shall indemnify, defend and hold the Company (and the Company’s Affiliates and
the officers, directors, equity holders, agents, employees and representatives
of the Company or any of the Company’s Affiliates) harmless from and against all
Losses incurred by the indemnified party in connection with any Claim arising
out of or as a result of:

 

(a) any advertising by PFHOF (except to the extent such Claim relates to the use
by HOFV in such advertising of the Company Marks as authorized in this
Agreement);

 

(b) the operation or production of any Village Event, in each case to the extent
operated or produced by PFHOF, including any bodily injury, personal injury
(including death) or property damage suffered at the Village arising out of such
Village Event, including any environmental claim and any claim with respect to
the collection, use, disclosure, or transfer of personally identifiable
information; and

 

(c) the production, manufacture, sale, and distribution of Co-Branded Village
Merchandise by PFHOF, including any bodily injury, personal injury (including
death) or property damage suffered as a result of such Co-Branded Village
Merchandise (except to the extent such Claim relates to the use of the Company
Marks in such Co-Branded Village Merchandise as authorized in this Agreement).

 

In no event shall PFHOF’s obligations in this Section 4.4.3 be construed as
requiring PFHOF to indemnify or hold harmless the Company or HOFV (or the
Company’s or HOFV’s Affiliates or the officers, directors, equity holders,
agents, employees and representatives of the Company or HOFV or any of the
Company’s or HOFV’s Affiliates) with respect to any Claim to the extent caused
by the negligence or willful misconduct of the Company or HOFV (or any of the
Company’s or HOFV’s Affiliates or any of the officers, directors, equity
holders, agents, employees and representatives of the Company or HOFV or any of
the Company’s or HOFV’s Affiliates).

 

4.4.4 The Company shall indemnify, defend and hold the HOF Entities (and their
Affiliates and the officers, directors, managers, equity holders, agents,
employees and representatives of the HOF Entities or any of their Affiliates)
harmless from and against all Losses in connection with any Claim arising out of
or as a result of (a) a breach by the Company of its representations, warranties
or covenants under, or gross negligence or willful misconduct by the Company in
connection with, this Agreement, (b) the use by the HOF Entities (or either of
them) of the Company Marks as authorized herein (including with respect to the
infringement or alleged infringement of any third party intellectual property)
or (c) any use by the Company, its Designated Affiliates or any of their
respective sublicensees or assignees of the HOF Entity Marks other than as
authorized herein (including with respect to the infringement or alleged
infringement of any third party intellectual property). In no event shall the
Company’s obligations in this Section 4.4.4 be construed as requiring the
Company to indemnify or hold harmless the HOF Entities (or either of them or
their Affiliates or the officers, directors, managers, equity holders, agents,
employees or representatives of the HOF Entities or any of their Affiliates)
with respect to any Claim to the extent caused by the negligence or willful
misconduct of the HOF Entities (or either of them or any of their Affiliates or
any of the officers, directors, managers, equity holders, agents, employees or
representatives of the HOF Entities (or either of them) or any of their
Affiliates).

 



23

 

 

4.4.5 Any Party asserting any claim to indemnification under this Section 4.4
(the Company, on the one hand, or the HOF Entities, on the other hand, as
applicable, the “Indemnified Party”) shall promptly notify the other Party (the
HOF Entities, on the one hand, or the Company, on the other hand, as applicable,
the “Indemnifying Party”) of such claim, provided that any delay or failure to
so notify the Indemnifying Party shall only relieve the Indemnifying Party of
its indemnification obligations to the extent, if at all, that it is prejudiced
by reason of such delay or failure. The Indemnifying Party shall, using
qualified counsel, investigate, defend, contest or settle the Claim. The
Indemnified Party may participate in (but not control) the defense and/or
settlement of such Claim with its own counsel at its own expense, unless
separate representation is necessary to avoid a conflict of interest, in which
case such representation shall be at the expense of the Indemnifying Party. If
the Indemnifying Party fails to diligently defend such Claim, the Indemnified
Party shall have the right, at its option upon written notice to the
Indemnifying Party, to assume and control defense and/or settlement of the
matter and to look to the Indemnifying Party for the full amount of the
reasonable costs of defense and/or settlement thereof and the Indemnifying Party
may participate in (but not control) the defense and/or settlement of such
action, with its own counsel at its own expense. The Parties shall make
available to each other all relevant information in their possession relating to
such Claim and shall reasonably cooperate in the defense thereof.

 

ARTICLE 5

 

INSURANCE

 

5.1 Throughout the Term, the HOF Entities shall maintain in full force and
effect, at its own cost and expense, the insurance policies described in this
Section 5.1:

 

5.1.1 Commercial general liability insurance applicable to liability arising out
of premises, operations, products, completed operations, contractual liability
(including tort liability of another assumed in a business contract), including
bodily injury (including death), property damage, independent contractors,
personal injury, advertising injury, and athletic participants bodily injury
coverage, along with associated defense costs, with a limit not less than the
greater of (x) One Million Dollars ($1,000,000) per occurrence and Two Million
Dollars ($2,000,000) in the aggregate and which insurance shall name as
additional insureds each of the Persons listed on Exhibit M-1.

 

5.1.2 Workers’ compensation coverage with statutory limits, as required by
applicable Law in the State of Ohio.

 

24

 

 

5.1.3 Employer’s liability insurance with a limit of not less than $1,000,000)
per accident, $1,000,000 for each employee by disease, and $1,000,000 policy
limit by disease.

 

5.1.4 Business automobile liability insurance for any vehicle licensed for
public road use, including owned, non-owned, and hired autos, with a $1,000,000
combined single limit per occurrence on vehicles owned, leased, or rented by any
HOF Entity or by any of their respective subcontractors, and including
appropriate endorsements if hazardous wastes are transported (such as Insurance
Service Office MCS 90 and CA 9948).

 

5.1.5 Liquor liability insurance with a limit of not less than $5,000,000 per
claim, which insurance shall name as additional insureds each of the Persons
listed on Exhibit M-1.

 

5.1.6 An umbrella liability policy with a minimum policy limit of $5,000,000
each occurrence and in the aggregate, which insurance shall name as additional
insureds each of the Persons listed on Exhibit M-1.

 

All of the insurance policies required under this Section 5.1 shall (a) be
written by insurers that are licensed to do business in the State of Ohio; (b)
be written by insurers that have a policyholder’s rating of not less than A VIII
in the most current edition of Best’s Rating Guide; (c) provide that the Company
will be given at least thirty (30) days’ advance written notice of any
cancellation or material reduction in coverage; (d) if available, upon
commercially reasonable terms, contain a waiver of the insurer’s rights of
subrogation; and (e) be primary with respect to any insurance or self-insurance
programs maintained by the Company. The limits specified in this Section 5.1 (x)
may be achieved through a combination of primary and umbrella policies and (y)
do not limit the liability of the HOF Entities under this Agreement.

 

Upon the renewal of any insurance policy required under this Section 5.1 and
otherwise promptly following the Company’s written request, the HOF Entities
shall furnish the Company with a current certificate of insurance for each
insurance policy required under this Section 5.1. Each such certificate shall
evidence the most recent AM Best rating of each insurer and contain the required
additional insured endorsement. Failure by the HOF Entities to provide any such
certificate does not constitute a waiver by the Company of any of the insurance
requirements in this Section 5.1. In addition, promptly following the written
request by the Company if there is a dispute about the applicability of coverage
to a specific loss or claim, the HOF Entities shall provide a copy of the
applicable insurance policy; provided that the HOF Entities may redact
proprietary business information from such copy before providing it to the
Company.

 



25

 

 

5.2 Throughout the Term, the Company shall maintain in full force and effect, at
its own cost and expense, commercial general liability insurance applicable to
liability arising out of this Agreement, including bodily injury (including
death), property damage, personal injury, advertising injury and contractual
liability, with a commercially reasonable limit, but in any event not less than
such insurance coverage as is required by applicable Law, which insurance shall
name as additional insureds each of the Persons listed on Exhibit M-2. All of
the insurance policies required under this Section 5.2 shall (a) be written by
insurers that have a policyholder’s rating of not less than A VIII in the most
current edition of Best’s Rating Guide; (b) provide that the HOF Entities will
be given at least thirty (30) days’ advance written notice of any cancellation
or material reduction in coverage; (c) if available, upon commercially
reasonable terms, contain a waiver of the insurer’s rights of subrogation; and
(e) be excess to the HOF Entities’ insurance. The limits of such insurance do
not limit the liability of the Company under this Agreement. Upon the renewal of
any insurance policy required under this Section 5.2 and otherwise promptly
following the HOF Entities’ written request, the Company shall furnish the HOF
Entities with a current certificate of insurance for each insurance policy
required under this Section 5.2. Each such certificate shall evidence the most
recent AM Best rating of each insurer and contain the required additional
insured endorsement. Failure by the Company to provide any such certificate does
not constitute a waiver by the HOF Entities of any of the insurance requirements
in this Section 5.2. In addition, promptly following the written request by the
HOF Entities if there is a dispute about the applicability of coverage to a
specific loss or claim, the Company shall provide a copy of the applicable
insurance policy; provided that the Company may redact proprietary business
information from such copy before providing it to the HOF Entities. Nothing in
this Section 5.2 shall be deemed to reduce or eliminate any obligation of the
Company with respect to insurance under the Design Assist Services Agreement.

 

ARTICLE 6

 

TERM OF AGREEMENT

 

6.1 Term. Subject to Section 9.11, the term of this Agreement commenced on
November 17, 2016 and shall expire, without the need for notice or further
action from either Party, on December 31, 2034 (the “Expiration Date”), unless
terminated earlier in accordance with the terms of this Agreement or extended
pursuant to Section 9.11 or otherwise as provided for in this Agreement (the
term of this Agreement, as the same shall expire or be terminated or extended in
accordance with the provisions of this Agreement, the “Term”). Except as
otherwise expressly provided herein, the rights granted to, and the obligations
imposed on, any Party hereto under this Agreement shall be effective and
enforceable during the Term only.

 

ARTICLE 7

 

TERMINATION

 

7.1 The HOF Entities’ Termination Rights. The HOF Entities may terminate this
Agreement by delivering written notice to the Company in accordance herewith if:

 

7.1.1 The Company breaches any of its covenants or agreements hereunder,
including any failure by the Company to pay when due any amount due hereunder,
which breach remains uncured for thirty (30) days after the Company’s receipt of
written notice of such breach from the HOF Entities; provided, however, that as
long as the Company is diligently attempting to cure such breach (if curable),
such thirty (30) day cure period shall be extended by an additional period, not
to exceed ninety (90) days, as may be required to cure such breach; and/or

 



26

 

 

7.1.2 The Company (i) applies for or consents to the appointment of a custodian
of any kind, whether in bankruptcy, common law, or equity proceedings, with
respect to all or substantially all of its assets; (ii) becomes insolvent or is
unable, or admits in writing its inability, to pay its debts generally as they
become due; (iii) makes a general assignment for the benefit of its creditors;
or (iv) files a petition seeking relief under the United States Bankruptcy Code
or, if such a petition is filed by any of its creditors, such petition is
approved by a court of competent jurisdiction and such approval is not vacated
within ninety (90) days.

 

7.2 The Company’s Termination Rights.

 

This Agreement will terminate immediately without notice if:

 

7.2.1 The Technology as a Service Agreement, on substantially the same terms as
the Letter of Intent – Johnson Controls Hall of Fame Village Technology as a
Service Agreement dated as of the Effective Date (the “Letter of Intent”) and
otherwise in the form agreed to by the Parties, is not fully executed by July
31, 2020 (other than due to the Company’s failure to (i) execute the same, (ii)
participate in weekly teleconferences with HOFV with regard to finalizing the
Technology as a Service Agreement, or (iii) otherwise negotiate the same in good
faith); provided that, if the Company does not provide to HOFV an initial draft
of the Technology as a Service Agreement on substantially the same terms as the
Letter of Intent on or before June 15, 2020, then such July 31, 2020 date will
be extended by the number of days between June 15, 2020 and the date the Company
provides to HOFV an initial draft of the Technology as a Service Agreement on
substantially the same terms as the Letter of Intent.

 

7.2.2 If any party, including HOFV or its estate or a court-ordered trustee or
representative, seeks to reject or rejects the Technology as a Service Agreement
pursuant to Section 365 of the United States Bankruptcy Code; and/or

 

7.2.3 Either HOF Entity (i) applies for or consents to the appointment of a
custodian of any kind, whether in bankruptcy, common law, or equity proceedings,
with respect to all or substantially all of its assets; (ii) becomes insolvent
or is unable, or admits in writing its inability, to pay its debts generally as
they become due; (iii) makes a general assignment for the benefit of its
creditors; or (iv) files a petition seeking relief under the United States
Bankruptcy Code or, if such a petition is filed by any of its creditors, such
petition is approved by a court of competent jurisdiction and such approval is
not vacated within ninety (90) days.

 

The Company may terminate this Agreement by delivering written notice to the HOF
Entities in accordance herewith if:

 

7.2.4 HOFV is in default beyond applicable notice and cure periods under the
Technology as a Service Agreement (unless such default has been waived by the
Company in writing) and the Company terminates the Technology as a Service
Agreement as a result thereof to the extent the terms of the Technology as a
Service Agreement permit termination as a remedy for such default;

 

7.2.5 Phase II is not Open for Business by January 2, 2024, subject to day-
for-day extension due to Force Majeure;

 

7.2.6 Intentionally omitted;

 

27

 

 

7.2.7 HOFV is in default beyond applicable notice and cure periods under any
loan document evidencing or securing any construction loan to HOFV with respect
to the Village and the lender has either instituted foreclosure proceedings or
accepted a deed in lieu of foreclosure;

 

7.2.8 HOFV is in default beyond all applicable cure periods under the agreement
between HOFV and its general contractor with respect to the construction of the
Village and such general contractor terminates such agreement and stops all work
due to such default; and/or

 

7.2.9 The HOF Entities (or either of them) breach any of their covenants or
agreements hereunder (other than those addressed in Section 7.2.1 through
7.2.8), which breach remains uncured for thirty (30) days after the HOF
Entities’ receipt of written notice of such breach from the Company; provided,
however, that as long as the HOF Entities (or either of them) are diligently
attempting to cure such breach (if curable), such thirty (30) day cure period
shall be extended by an additional period, not to exceed ninety (90) days, as
may be required to cure such breach.

 

7.3 Effect of Termination. At the end of the Term, or upon any sooner
termination of this Agreement:

 

7.3.1 In the case of expiration of the Term on the Expiration Date or a
termination of this Agreement prior to the Expiration Date pursuant to Section
7.1, and except as set forth in Section 7.3.3 or 7.3.4, the HOF Entities shall
have the right to continue then-existing uses of the Co-Branded Village Marks,
in typed or any then-current stylized form, without alteration, for a period not
to exceed four (4) months; provided that the HOF Entities shall use commercially
reasonable efforts to cease using the Co-Branded Village Marks as soon as
practicable. For purposes of such transitional use of the Co-Branded Village
Marks at the end of the Term, the quality control provisions set forth in
Section 3.7 shall survive expiration of this Agreement. After expiration of the
transitional period provided in this Section 7.3.1, the HOF Entities shall have
no right to use the Co-Branded Village Marks, except as set forth in Section
7.3.3 or 7.3.4.

 

7.3.2 In the case of a termination of this Agreement prior to the Expiration
Date pursuant to Section 7.2, and except as set forth in Section 7.3.3 or 7.3.4,
the HOF Entities shall have the right to continue then-existing uses of the
Co-Branded Village Marks, in typed or any then current stylized form, without
alteration, for a period not to exceed sixty (60) days; provided that the HOF
Entities shall use commercially reasonable efforts to cease using the Co-
Branded Village Marks as soon as practicable. For purposes of such transitional
use of the Co- Branded Village Marks, the quality control provisions set forth
in Section 3.7 shall survive termination of this Agreement. After expiration of
the transitional period provided in this Section 7.3.2, the HOF Entities shall
have no right to use the Co-Branded Village Marks, except as set forth in
Section 7.3.3 or 7.3.4.

 

7.3.3 The Parties may use the Co-Branded Village Marks indefinitely after the
Term for informational, archival and historical reference purposes including for
(i) retrospective or commemorative events taking place at the Village and (ii)
the preparation, publication, sale or distribution of any material (including
any literary, photographic, video, digital or any other works) that discuss or
otherwise depict the Village (including the depiction by the HOF Entities of any
events that took place at the Village) and its history.

 



28

 

 

7.3.4 Notwithstanding anything to the contrary in this Agreement, the HOF
Entities shall be free to market and sell or otherwise dispose of then-existing
inventory containing the Co-Branded Village Marks until all of such inventory
has been depleted; provided, however, that the HOF Entities’ rights to sell any
such inventory containing the Co-Branded Village Marks shall expire nine (9)
months after the expiration or termination of the Term.

 

7.3.5 Except as otherwise set forth in this Section 7.3, no Party shall have the
right to use the Co-Branded Village Marks, any confusingly similar marks
(excluding any parts thereof that constitute marks owned by such Party which are
not Co-Branded Village Marks) after the Term.

 

7.3.6 If this Agreement expires upon the Expiration Date or upon the termination
of this Agreement pursuant to Section 7.2, the HOF Entities shall bear all costs
and expenses associated with the removal and destruction of the Co-Branded
Village Marks from the Village and collateral and marketing materials. Upon the
termination of this Agreement pursuant to Section 7.1, the Company shall bear
all costs and expenses associated with the removal and destruction of the
Co-Branded Village Marks from the Village and collateral and marketing
materials.

 

7.3.7 Upon termination or expiration of this Agreement (but following any
transitional period provided for in Sections 7.3.1, 7.3.2 or 7.3.4), the HOF
Entities shall promptly inactivate any Village Domain Names and Branded Social
Media Accounts. For a period of one year following the termination or expiration
of this Agreement (but following any transitional period provided for in
Sections 7.3.1, 7.3.2 or 7.3.4), the HOF Entities shall maintain all
registrations for any such (inactive) Village Domain Names and (inactive)
Branded Social Media Accounts and, after expiration of the one year period,
shall cancel any such registrations with the appropriate registrars and social
media providers. Thereafter, no Party may register or use any of the Village
Domain Names or Branded Social Media Accounts.

 

7.3.8 Upon termination of this Agreement for any reason, the Company shall have
the right to continue then-existing uses of the Co-Branded Village Marks, in
typed or any then current stylized form, without alteration, for a period not to
exceed sixty (60) days; provided that the Company shall use commercially
reasonable efforts to cease using the Co- Branded Village Marks as soon as
practicable. For purposes of such transitional use of the Co- Branded Village
Marks, the quality control provisions set forth in Section 3.7 shall survive
termination of this Agreement. After expiration of the transitional period
provided in this Section 7.3.8, the Company shall have no right to use the
Co-Branded Village Marks.

 

7.3.9 Upon the expiration or termination of this Agreement for any reason, (i)
the Company will thereafter have no right to use in any manner any Intellectual
Property of either HOF Entity and (ii) neither HOF Entity will thereafter have
any right to use in any manner any Intellectual Property of the Company, in each
case except as set forth in this Agreement.

 

29

 

 

7.3.10 If this Agreement is terminated pursuant to Section 7.2, HOFV shall,
within thirty (30) days after the effective date of such termination, pay to the
Company the applicable amount set forth below:

 

Effective Date of Termination  Amount  Effective Date through 1/31/2021 
$6,250,000  2/1/2021 through 1/31/2022  $5,500,000  2/1/2022 through 1/31/2023 
$4,750,000  2/1/2023 through 1/31/2024  $4,000,000  2/1/2024 through 1/31/2025 
$1,750,000  2/1/2025 through 1/31/2026  $1,575,000 

 

The Company’s acceptance of such amount will be deemed a waiver of any claim by
the Company against the HOF Entities under this Agreement other than (i) any
Claim for which the HOF Entities are liable under the terms of Section 4.4
hereof, and (ii) any claim for direct damages incurred by the Company resulting
from any breach by the HOF Entities of this Agreement (other than (x) a Claim
for which the HOF Entities are liable under the terms of Section 4.4 hereof,
which is governed by the immediately preceding clause (i) and (y) a failure of
the HOF Entities to deliver any Asset to the Company). For the avoidance of
doubt, the Company acknowledges and agrees that PFHOF has no obligation to pay
the Company any amount set forth in this Section 7.3.10.

 

7.4 Survival. Without limiting any provisions of this Agreement which, by their
express terms, survive expiration or termination of this Agreement, the
following articles and sections shall survive any termination or expiration of
this Agreement: ARTICLE 9 (other than Section 9.11), Exhibit B, and Sections
3.1, 4.4 (with respect to any matters or occurrences taking place prior to
termination), 7.3 and 7.4, along with any other section which by its nature
would be intended to survive such termination or expiration.

 

ARTICLE 8

 

FINANCING PROVISIONS

 

8.1 Notice and Right to Cure HOF Entity Defaults.

 

8.1.1 If the Company receives a written notice complying with Section 9.2 of
this Agreement signed by a HOF Entity and a Lender identifying such Lender (a
“Notifying Lender”) as holding a security interest in this Agreement or the
Village, the Company shall give to each Notifying Lender, at the address of the
Notifying Lender stated in the notice given by the Notifying Lender and a HOF
Entity to the Company, and otherwise in the manner pursuant to the provisions of
Section 9.2 hereof, a copy of each notice given under Section 7.2.9 (“Default
Notice”) at the same time as it gives a Default Notice to the HOF Entities, and
the Company shall not exercise its right to terminate this Agreement under
Section 7.2.9 unless and until the Company shall have given to each Notifying
Lender notice and time to cure in accordance with this Section 8.1. The initial
written notice by a HOF Entity and a Notifying Lender shall specifically
identify this Agreement by name and execution date, and specifically reference
that the notice is provided under Section 8.1.1 of this Agreement.

 



30

 

 

8.1.2 Each Notifying Lender shall, in the case of any default by the HOF
Entities (or either of them) under this Agreement under Section 7.2.9, have a
concurrent period of thirty (30) days more than is given the HOF Entities, under
the provisions of this Agreement, to cure such default or cause it to be cured
or to proceed under Section 8.1.4(ii).

 

(i) If a Notifying Lender elects to proceed under Section 8.1.4(ii), such Lender
shall provide the Company with written notice of such election complying with
Section 9.2 of this Agreement. Such written notice shall specifically identify
this Agreement by name and execution date, and specifically reference that the
notice is provided under Section 8.1.2(i) of this Agreement. The Company shall
have the right, exercisable in its sole discretion within forty-five (45) days
of receipt of such written notice, to terminate this Agreement and/or to take
any other action it deems appropriate by reason of any default or “event of
default” hereunder which occurred prior to the Company’s delivery of notice of
the termination of this Agreement.

 

(ii) At any time after commencing to proceed in the manner described in Section
8.1.4(ii), a Notifying Lender may notify the Company, in writing, that it has
relinquished possession of the Village or that it will not institute foreclosure
proceedings or, if such proceedings shall have been commenced, that it has
discontinued such proceedings, and, in either event the Notifying Lender shall
have no liability in connection therewith from and after the date on which it
delivers notice to the Company. Thereupon, the Company shall have the
unrestricted right to terminate this Agreement and to take any other action it
deems appropriate by reason of any default or “event of default” hereunder which
occurred prior to or after the Company’s delivery of notice of the termination
of this Agreement.

 

8.1.3 The Company shall not object to performance by the Notifying Lender of any
covenant, condition or agreement on the HOF Entities’ part (or either HOF
Entity’s part) to be performed hereunder, with the same force and effect as
though performed by the HOF Entities.

 

8.1.4 8.1.4

 

(i) No default by the HOF Entities (or either of them) under Section 7.2.9 shall
be deemed to have occurred if, within the period set forth in Section 8.1.2, any
such default shall in fact be cured by a Notifying Lender.

 

(ii) If there is a default under Section 7.2.9 where possession of the Village
is required in order to cure such default, the Notifying Lender may proceed
promptly to institute foreclosure proceedings, and prosecute the foreclosure
proceedings in good faith and with reasonable diligence to obtain possession of
the Village and, upon obtaining possession of the Village, promptly commence to
cure the default and prosecute such cure to completion with reasonable
diligence, provided that, if such cure is not completed on or before 90 days
after the date of such default, the Company’s payment obligations under Section
2.1 of this Agreement shall be suspended until such date as the Notifying Lender
completes such cure or such default is otherwise cured (and upon such cure the
Company shall promptly pay to the Notifying Lender all amounts payable by the
Company under Section 2.1 of this Agreement for the period in which the
Company’s payment obligations under Section 2.1 of this Agreement were
suspended). This Section 8.1.4(ii) is subject to the Company’s termination right
and right to take any other action it deems appropriate by reason of any default
or “event of default” hereunder which occurred prior to or after the Company’s
delivery of notice of the termination as more particularly set forth in Section
8.1.2(i). For the avoidance of doubt, the Notifying Lender shall not have any
right to cure any default under Section 7.2 other than under Section 7.2.9.

 



31

 

 

8.2 Execution of New Agreement.

 

8.2.1 If this Agreement is terminated pursuant to Section 7.2.9 and the
Notifying Lender has not had the opportunity to cure set forth in Section 8.1,
and the default leading to such termination is curable, the Company shall give
prompt notice thereof to each Notifying Lender. Such notice shall set forth in
reasonable detail a description of all defaults, to the actual knowledge of the
Company, in existence at the time the Agreement was terminated by the Company.

 

8.2.2 If, within one hundred twenty (120) days of the notice referred to in
Section 8.2.1, a Notifying Lender shall request a new agreement (which shall
take the form of a direct agreement between the Company and a Lender or its
designee), then within thirty (30) days after the Company shall have received
such request, provided the Notifying Lender has prosecuted foreclosure
proceedings and obtained ownership of the Village and the Technology as a
Service Agreement remains in full force and effect, the Company shall enter into
good faith negotiations with the Notifying Lender to enter into a new agreement
for the Village for the remainder of the term with such Notifying Lender or its
designee, which new agreement shall contain all of the covenants, conditions,
limitations and agreements contained in this Agreement.

 

8.2.3 The Company shall not be obligated to enter into a new agreement with a
Notifying Lender or its designee pursuant to Section 8.2.2 unless the Notifying
Lender, shall promptly after receipt from the Company of a statement of the
default required to be cured, cure all defaults then existing under this
Agreement and the Technology as a Service Agreement.

 

8.2.4 The execution of a new agreement shall not constitute a waiver of any
default existing immediately before termination of this Agreement.

 

8.3 Modifications. If, in connection with obtaining financing, a Notifying
Lender shall request reasonable modifications in this Agreement as a condition
to such financing, the Company shall not unreasonably withhold, delay or defer
its consent thereto, provided that such modifications do not increase the
obligations of the Company hereunder or decrease the Company’s rights and
remedies hereunder other than to a de minimis extent, and provided further that
any attorneys’ fees and disbursements reasonably incurred by the Company in
connection with such modifications to the Agreement shall be paid by the HOF
Entities.

 



32

 

 

8.4 Estoppel Certificates. The Parties hereby agree, at any time and from time
to time, upon not less than ten (10) business days’ prior notice from any other
Party, to execute, acknowledge and deliver to the other Parties, a statement in
writing addressed to such Party certifying that this Agreement is unmodified and
in full force and effect (or, if there have been modifications, that the same is
in full force and effect as modified and stating the modifications), stating the
dates to which the Fees and other charges have been paid, stating whether or not
to the actual knowledge of the signer of such certificate, there exists any
default in the performance of any covenant, agreement, term, provision or
condition contained in this Agreement, and, if so, specifying each such default
of which the signer has actual knowledge, and certifying as to such other
matters as the requesting Party, as well as any Lender or any ground lessor may
reasonably request, it being intended that any such statement delivered pursuant
hereto may be relied upon by such Party and by any Lender or prospective Lender,
and by any landlord under a ground or underlying lease affecting the Village.

 

8.5 Non-Disturbance and Direct Recognition. Notwithstanding anything to the
contrary in this Agreement, it is the intention of the Parties that foreclosure
against the HOF Entities (or either of them) or the Village shall not be deemed
a basis on which this Agreement may be terminated by Lender. If requested by the
Company if such foreclosure occurs, the HOF Entities shall use commercially
reasonable efforts to assist the Company in its efforts to cause this Agreement
and the Technology as a Service Agreement to survive foreclosure against the HOF
Entities or the Village, as applicable. In addition, notwithstanding anything to
the contrary set forth in Section 9.3.2, the HOF Entities agree that prior to
encumbering the Village with a security interest or otherwise transferring,
assigning, conveying, pledging or encumbering, in whole or in part, any and all
of its rights under this Agreement or the Technology as a Service Agreement or
interests in the HOF Entities to any Lender, the HOF Entities shall exercise
commercially reasonable efforts to obtain a direct recognition agreement in form
reasonably acceptable to the Company whereby such Lender agrees that the
Company’s rights under this Agreement and the Technology as a Service Agreement
shall not be terminated so long as the Company is not in default of its
obligations hereunder beyond the expiration of applicable notice and cure
periods.

 

8.6 Certain Limitations. Nothing in this Agreement shall be deemed to authorize
or permit any HOF Entity or Lender to put, impose or secure any lien, claim or
encumbrance on or against any asset or right of the Company or any of its
Affiliates.

 



33

 

 

ARTICLE 9

 

MISCELLANEOUS PROVISIONS

 

9.1 Confidentiality.

 

9.1.1 Except as expressly set forth herein, neither the HOF Entities nor the
Company shall, and each Party shall cause its Affiliates and the directors,
officers, managers, employees, representatives, advisors and agents of such
Party or any of its Affiliates not to, without the written consent of the other
Parties, make any announcement or other public disclosure, or private disclosure
to any Person other than the disclosing Party’s directors, officers, managers,
employees, representatives, advisors or agents (each of whom shall be advised
of, and caused to comply with, the restrictions of this Section 9.1 by the
disclosing Party), relating to the matters contemplated herein, unless otherwise
required by Law or applicable stock exchange rule. If any Party determines that
it is required to make such an announcement or disclosure required by Law or
applicable stock exchange rule, it shall consult with the other Parties in
advance, to the extent reasonably practicable or permissible by Law.
Notwithstanding any provision herein to the contrary, each Party (and its
Affiliates and the directors, officers, managers, employees, representatives,
advisors and agents of such Party or any of its Affiliates) may make any
announcement or other public disclosure, or private disclosure to any Person, of
(a) the existence of a definitive agreement between the Parties with respect to
the naming rights and sponsorship of the Village, (b) the approximate aggregate
fees contemplated to be paid in connection therewith, (c) the duration of the
contemplated term of this Agreement and (d) such other terms as the Parties
shall agree in writing may be so announced or disclosed, in each case consistent
with the terms set forth in this Agreement or as the Parties may otherwise
agree. In addition, the Parties may disclose, without restriction, this
Agreement and information concerning the transactions contemplated hereby to
their respective lenders, investors and prospective investors under
confidentiality obligations, accountants and legal counsel and representatives
of any of the foregoing. The Parties acknowledge and agree that nothing in this
Section 9.1 shall prohibit or preclude a Party from complying with its
obligations under applicable Law.

 

9.1.2 Each party (“Receiving Party”) acknowledges that it has received or may
receive proprietary and confidential information, information constituting trade
secrets and other information concerning the business, products, personnel,
personally identifiable information, property, organizational structure,
financial affairs, customers, sales and marketing plans, strategies or
operations (collectively, “Confidential Information”) from the other party
(“Disclosing Party”) under this Agreement, regardless of whether such
information is marked or identified as confidential. The Receiving Party agrees
(a) to keep all Confidential Information of the Disclosing Party in strict
confidence, (b) not to disclose such Confidential Information to any Person
other than the Receiving Party’s Affiliates, officers, directors, managers,
employees, agents, advisors and representatives for use as contemplated by
subsection (c) hereof, and (c) to use, and to cause its Affiliates, officers,
directors, managers, employees, agents, advisors and representatives to use,
such Confidential Information only for the purpose of performing its obligations
under this Agreement and/or enjoying its rights as contemplated by this
Agreement. The obligations under this Section 9.1.2 will survive the expiration
or termination of this Agreement and will continue indefinitely with respect to
Confidential Information constituting a trade secret of each Party, and for five
(5) years from the expiration or termination of this Agreement with respect to
all other Confidential Information. The restrictions and obligations set forth
in this Section 9.1.2 will not apply: (a) to information that is already
publicly known at the time of its disclosure; (b) after such information becomes
publicly known through no fault of the Receiving Party; or (c) to information
that the Receiving Party can establish by written documentation was
independently developed by or known to such Party without use of or reference to
the Disclosing Party’s Confidential Information.

 

9.2 Notices. All notices to be sent to the Parties shall be addressed to the
Parties at the addresses set forth below or at such other address as the Parties
shall designate in writing from time to time in accordance with this Section
9.2. All notices, demands, requests, consents, approvals and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) personally delivered with proof of delivery thereof, (b) sent
by United States certified mail, return receipt requested, postage prepaid or
(c) sent by reputable overnight courier service, charges prepaid, in each case
addressed to the respective Parties as follows.

 

34

 

 

All such notices to the HOF Entities (or either of them) shall be sent to:

 

National Football Museum, Inc. d/b/a Pro Football Hall of Fame

2121 George Halas Drive Northwest

Canton, Ohio 44708

Attention: David Baker and Pat Lindesmith

 

with a copy to:

 

Krugliak, Wilkins, Griffiths & Dougherty, Co., L.P.A.

4775 Munson Street NW

P.O. Box 36963

Canton, Ohio 44735

Attention: Christopher R. Hunt

 

and

 

HOF Village, LLC

2626 Fulton Drive NW

Canton, Ohio 44718

Attention: John Regas

 

with a copy to:

 

Hunton Andrews Kurth, LLP

2200 Pennsylvania Ave. NW

Washington, D.C. 20037

Attention: J. Steven Patterson

 

All such notices to the Company shall be sent to:

 

Johnson Controls, Inc.

Corporate Brand & Marketing

5757 North Green Bay Avenue

Milwaukee, Wisconsin 53209

Attention: Phil Clement

 

with a copy to:

 

Johnson Controls, Inc. – BSNA Legal Department

507 East Michigan Street

Milwaukee, Wisconsin 53202

Attention: Chris Osborne

 

Notices shall be deemed given when received if delivered personally or by
overnight courier, or if mailed then two (2) business days after such mailing in
the United States, with failure to accept delivery to constitute delivery for
purposes hereof.

 

35

 

 

9.3 Assignment; Affiliates; Operators; Managers.

 

9.3.1 No Party shall have the right to assign, transfer or convey any of its
rights or obligations hereunder without the prior written consent of the other
Parties; provided, however, that each Party shall have the right to assign,
transfer or convey this Agreement to the resulting entity in connection with a
sale of all or substantially all of such Party’s assets without the prior
written consent of, but subject to notice to, the other Parties. A transfer of
any or all of the equity interests (directly or indirectly) in a Party (whether
by sale, merger or otherwise) shall not be considered an assignment, transfer
and conveyance by such Party of any of its rights or obligations under this
Agreement. Any assignment, transfer or other conveyance in violation of this
Section 9.3.1 shall be null and void. This Agreement shall be binding upon and
inure to the benefit of all successors and permitted assigns of the Parties.

 

9.3.2 Notwithstanding anything in Section 9.3.1 to the contrary, the HOF
Entities (or either of them) may, without a requirement to obtain the Company’s
(or the other HOF Entity’s) consent, transfer, assign, convey, pledge or
encumber, in whole or in part, any and all of its rights under this Agreement or
interests in the HOF Entities (or such HOF Entity) to a Person (a “Lender”) as
security in connection with a loan transaction.

 

9.4 Entire Agreement; Amendments. The entire understanding between the Parties
relating to the subject matter hereof is contained in this Agreement and the
Exhibits attached hereto are hereby made a part of this Agreement. This
Agreement supersedes all prior and contemporaneous communications and agreements
with respect to such subject matter, including all drafts of the Johnson
Controls Village Non-Binding Term Sheet dated before the date of the Original
Agreement, the Binding Short-Form Sponsorship and Naming Rights Agreement dated
October 20, 2016 among the Parties, and the Original Agreement, each of which is
hereby terminated and of no further force or effect. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, among the Parties with respect to the
subject matter of this Agreement, other than as expressly set forth in this
Agreement. This Agreement cannot be changed, modified, or amended except by an
instrument in writing executed by all of the Parties.

 

9.5 Waiver. No waiver of any term or condition of this Agreement shall be
effective unless executed in writing by the waiving Party. No written waiver
shall excuse the performance of any act other than those specifically referred
to therein and shall not be deemed or construed to be a waiver of such term or
condition for the future or any subsequent breach thereof.

 

9.6 Relationship of Parties. There is no relationship of agency, partnership,
joint venture, employment, or franchise among the Parties as a result of this
Agreement. No Party shall have any right, power or authority to obligate or bind
any other in any manner whatsoever as a result of this Agreement, and except as
provided for in this Agreement, nothing herein contained shall give or is
intended to give any rights of any kind to any third persons.

 

9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to principles of
conflicts of laws. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.

 

36

 

 

9.8 Dispute Resolution. Except as provided in this Section 9.8 and subject to
Section 1.10.3, any dispute arising out of or relating to this Agreement or the
breach or termination hereof (each, a “Dispute”) shall be addressed and resolved
only as follows:

 

9.8.1 If any Party provides written notice to all other Parties of the existence
of a Dispute, the Parties shall first negotiate for a period of not less than
thirty (30) days following delivery of such notice in a good faith attempt to
resolve such Dispute.

 

9.8.2 If such good faith negotiations do not result in resolution, any Party
may, by notice to all other Parties, then refer the Dispute to an independent
facilitator or mediator for non-binding mediation. The independent mediator
shall be designated by agreement of the Parties. If the Parties cannot agree on
a mediator, each of the Company, on the one hand, and the HOF Entities, on the
other hand, shall designate a mediator and such two designated mediators will
jointly select the mediator (which jointly selected mediator shall serve as the
sole mediator with respect to such Dispute). If the two designated mediators are
unable to agree on a mediator, then the President of the JAMS in the State of
Ohio (or his/her designee) will select the independent mediator. Each Party
shall bear its respective mediation expenses and costs, including attorneys’
fees, and shall share the mediator’s fees and expenses as determined by the
mediator.

 

9.8.3 If the mediation is unsuccessful within sixty (60) days of the
commencement of such non-binding mediation, any Party may, by notice to all
other Parties, then refer the Dispute to binding arbitration in the State of
Ohio in accordance with the comprehensive arbitration rules and the optional
expedited arbitration procedures and the appeal procedures then in effect of
JAMS. For Disputes with a value less than $10,000,000, the sole arbitrator shall
be designated by agreement of the Parties. If the Parties cannot agree on an
arbitrator, each of the Company, on the one hand, and the HOF Entities, on the
other hand, shall designate an arbitrator and such two designated arbitrators
will jointly select the arbitrator (which jointly selected arbitrator shall
serve as the sole arbitrator with respect to such Dispute). If the two
designated arbitrators are unable to agree on an arbitrator, then the President
of JAMS in the State of Ohio (or his/her designee) will select the arbitrator.
For Disputes with a value of $10,000,000 or more, a panel of three arbitrators
will be selected by the President of JAMS in the State of Ohio (or his/her
designee). Each arbitrator shall have reasonable experience with respect to
sponsorship transactions and valuing sponsorship rights. The Parties consent to
the jurisdiction of the State Courts of the State of Ohio and of the United
States District Court for the Northern District of the State of Ohio for
injunctive, specific enforcement or other relief in connection with the
arbitration proceedings or to enforce judgment of the award in such arbitration
proceeding, but not otherwise. The decision issued by the arbitrator(s) must
include reasonable detail of the reasoning behind such decision. The award
entered by the arbitrator shall be final and binding on all of the Parties
except in the case of manifest error or disregard of the law. Each Party shall
bear its respective arbitration expenses and costs, including attorneys’ fees,
and shall share the arbitrator fees and expenses as determined by the
arbitrator(s). The arbitrator(s) shall not award punitive, exemplary, special,
indirect or consequential damages. Nothing contained in this Section 9.8 is
intended to expand any substantive rights any Party may have under other
Sections of this Agreement.

 

9.9 Waiver of Jury Trial. EACH PARTY HEREBY ACKNOWLEDGES THAT IT HEREBY WAIVES
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
RELATED TO THIS AGREEMENT. The scope of this waiver is intended to be
all-encompassing of any and all disputes, including contract claims, tort
claims, and all other common law and statutory claims. This waiver is
irrevocable, and shall apply to any subsequent amendments, renewals, or
modifications to this Agreement or any exhibit to this Agreement.

 



37

 

 

9.10 Severability. If any provision of this Agreement or any part, portion or
the scope of any such provision is or becomes or is deemed invalid, illegal or
unenforceable under the applicable laws or regulations of any jurisdiction, then
either such provision or part, portion or scope shall be deemed amended to
conform to such laws or regulations without materially altering the intention of
the Parties or it shall be stricken and the remainder of this Agreement shall
remain in full force and effect.

 

9.11 Casualty and Condemnation; Force Majeure.

 

9.11.1 Fire or Other Damage to Village. If (after its construction is
Substantially Completed) the Village is damaged by Force Majeure or other
casualty or is condemned by a Governmental Authority exercising the powers of
eminent domain or the Village is transferred in lieu of the exercise of such
power so as to render the Village unusable for its intended purpose at any time
during the Term, then the HOF Entities shall repair the damage or loss if such
repair can be completed within one hundred eighty (180) days. If such repair
cannot be completed within one hundred eighty (180) days, the HOF Entities shall
have the option, but not the obligation, to repair the damage or loss. The HOF
Entities shall notify the Company as to whether the HOF Entities elect to effect
such repair and restoration within forty-five (45) days after the casualty or
condemnation (or transfer in lieu thereof). If the HOF Entities are obligated to
effect such repairs and restoration or notify the Company that the HOF Entities
are electing to effect such repairs and restoration, this Agreement shall
continue in full force and effect; provided, however, that (unless the Parties
otherwise agree in writing to a Make Good in lieu of an extension of the Term)
the Term shall be extended by such number of days as equals the length of the
period from the date of the event until such repairs and restoration are
complete pursuant to Section 9.11.3. If the HOF Entities notify the Company that
the HOF Entities are electing not to effect such repairs and restoration, or if
the HOF Entities are obligated to effect such repairs and restoration or notify
the Company that the HOF Entities are electing to effect such repairs and
restoration but do not complete such repairs and restoration within one hundred
eighty (180) days, subject to a day-for-day extension due to Force Majeure, then
this Agreement and all rights granted hereunder shall terminate as of the date
of such fire or other casualty.

 

9.11.2 Other. Except as otherwise set forth in Section 9.11.1 hereof, no Party
shall be liable or responsible for any failure to perform its obligations
hereunder if such failure is caused or brought about by Force Majeure.

 



38

 

 

9.11.3 Tolling. If (a) both Phase II and Phase III are not Open for Business on
or before January 2, 2026, subject to day-for-day extension due to Force Majeure
or (b) the Village is not usable for a period of at least one hundred eighty
(180) days as a result of the events described under Section 9.11.1 or Section
9.11.2, and unless this Agreement shall have been terminated in accordance with
its terms (or unless the Parties otherwise agree in writing to a Make Good in
lieu of an extension of the Term), the Term shall be extended (a) for that
period of time after January 2, 2026 for which both Phase II and Phase III are
not Open for Business or (b) for that period of time which the Village was not
usable, as applicable, and the start and end dates of each period shall be
adjusted to reflect the number of days (a) after January 2, 2026 (subject to
day-for-day extension due to Force Majeure) for which both Phase II and Phase
III are not Open for Business or (b) which the Village was not usable for all
purposes of this Agreement. For the avoidance of doubt, if (i) both Phase II and
Phase III are not Open for Business on or before January 2, 2026, subject to
day-for-day extension due to Force Majeure or (ii) the Village is not usable for
a period of at least one hundred eighty (180) days as a result of the events
described under Section 9.11.1 or Section 9.11.2, and unless this Agreement
shall have been terminated in accordance with its terms (or unless the Parties
otherwise agree in writing to a Make Good in lieu of an extension of the Term),
the Company’s payment obligations pursuant to Section 2.1 hereof shall be
suspended during the period (i) commencing on January 1, 2026, subject to
day-for-day extension due to Force Majeure, and concluding on the date on which
both Phase II and Phase III are Open for Business or (ii) commencing one hundred
eighty (180) days after the date as of which the Village is not usable as a
result of the events described under Section 9.11.1 or Section 9.11.2 and
concluding thereafter on the date as of which the Village is usable following
such event, as applicable, and shall be restored immediately upon the conclusion
of the applicable period described in this sentence. In addition, the Company’s
payment obligations pursuant to Section 2.1 hereof shall be suspended (x)
commencing on October 31, 2020, subject to day-for-day extension due to Force
Majeure, if the proposed merger of HOFV and Gordon Pointe Acquisition Corp.
(“GPAC”) does not close on or before October 31, 2020, subject to day-for-day
extension due to Force Majeure; (y) commencing on the date the stockholders of
GPAC vote not to authorize the merger of HOVF and GPAC; or (z) commencing on
December 31, 2020, subject to day-for-day extension due to Force Majeure, if
HOFV has not provided evidence reasonably satisfactory to the Company on or
before December 31, 2020, subject to day-for-day extension due to Force Majeure,
that HOFV has secured sufficient debt and equity financing to complete Phase II
(the “Financing Evidence”). In the case of each of clause (x), (y), and (z), the
Company’s payment obligations pursuant to Section 2.1 hereof shall be suspended
until such time that HOFV provides the Financing Evidence; provided that in the
case of clause (z), if HOFV provides the Financing Evidence on or before March
31, 2021, the Company shall pay to HOFV the aggregate amount of the payments
suspended under clause (z) on the first day of the calendar month following the
Company receiving the Financing Evidence (unless such day is less than ten (10)
days following the Company’s receipt of the Financing Evidence, in which case
the Company shall pay to HOFV the aggregate amount of the payments suspended
under clause (z) on the first day of the next succeeding calendar month). The
Financing Evidence provided to the Company by HOFV under this Section 9.11.3
shall be deemed reasonably satisfactory to the Company if such Financing
Evidence shows equity and/or debt proceeds available to HOFV equal to the
projected costs to complete Phase II.

 



39

 

 



9.11.4 Equitable Adjustment for TaaS Underpayment. If JCI has not been paid by
January 2, 2026, subject to day-for-day extension due to Force Majeure, at least
$81 million for design assist services relating to Phase III as contemplated
under the Technology as a Service Agreement (the “TaaS Spend”), then, in
addition to any liquidated damages that are paid or payable under the Technology
as a Service Agreement, the Sponsorship Fees will be reduced in accordance with
the following schedule for each of Agreement Years 2026 through 2034, until such
time that JCI has been paid the full TaaS Spend:

 

TaaS Spend  Annual Reduction  > $61 million ≤ $71 million  $222,222.22  > $51
million ≤ $61 million  $444,444.44  > $41 million ≤ $51 million  $666,666.67  >
$31 million ≤ $41 million  $888,888.89  > $21 million ≤ $31 million 
$1,111,111.11  > $11 million ≤ $21 million  $1,333,333.33  > $1 million ≤ $11
million  $1,555,555.56  ≤ $1 million  $1,777,777.78 

 

9.12 Not a Lease or License of the Village. This Agreement will not constitute a
lease or license of any part of the Village.

 

9.13 Approvals. All approval rights granted to any Party hereunder may be
exercised in the sole discretion of the Party exercising such approval right
unless otherwise expressly provided herein.

 

9.14 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original for all purposes and which collectively shall
constitute one and the same agreement. A facsimile or electronic copy of any
such executed counterpart shall be deemed an executed original.

 

9.15 Expenses. Except as otherwise provided herein, all fees, costs and expenses
(including fees, costs and expenses of legal counsel and/or financial advisors)
incurred in connection with this Agreement shall be paid by the Party incurring
such fees, costs or expenses.

 

9.16 Headings. The headings used in this Agreement are solely for convenience
and shall not affect the meaning or interpretation of the provisions set forth
herein.

 

9.17 Third Party Beneficiaries. Except as otherwise expressly set forth in this
Agreement, including in Section 4.4 hereof, (i) this Agreement is intended only
for the benefit of the Parties, the Designated Affiliates, the Affiliates of the
HOF Entities and any successors or permitted assigns as expressly provided for
in this Agreement, (ii) no other Person is intended to be benefited in any way
by this Agreement and (iii) this Agreement shall not be enforceable by any other
Person. Any claim by any third party beneficiary is subject to all defenses
available to a Party for any breaches or other failures to perform by another
Party to this Agreement.

 

9.18 HOF Entity Rights and Obligations. The Parties acknowledge and agree that
rights vested in the HOF Entities collectively under this Agreement shall be
deemed vested in each HOF Entity and its Affiliates and that obligations of the
HOF Entities collectively under this Agreement may be satisfied by either HOF
Entity or any of their Affiliates. Without limiting the generality of the
foregoing, while certain rights set forth in this Agreement are contemplated to
be provided by HOFV and other rights set forth in this Agreement are
contemplated to be provided by PFHOF (or by both HOF Entities), each of such
rights may be provided, but with no obligation, by HOFV, PFHOF and/or any of
their respective Affiliates.

 



40

 

 

9.19 Remedies Cumulative. Subject to the terms of Section 7.3.10, all remedies
available at law or in equity to any Party for breach of this Agreement are
cumulative and may be exercised concurrently or separately, and the exercise of
any one remedy shall not be deemed an election of such remedy to the exclusion
of other remedies, provided, however, that, notwithstanding anything to the
contrary in this Agreement, no Party shall be liable to or otherwise responsible
to any other Person pursuant to this Agreement for consequential, incidental,
punitive, exemplary or special damages or for diminution in value or lost
profits that arise out of or relate to this Agreement or the performance or
breach hereof. It is understood and agreed that money damages would not be a
sufficient remedy for any breach or threatened breach of Section 9.1 by any
Party and that the Parties will be entitled to seek equitable relief, including
injunction and specific performance, as a remedy for any such breach. Such
remedies will not be deemed to be the exclusive remedies for a breach by any
Party of Section 9.1 but will be in addition to all other remedies available at
law or equity to the non-breaching Parties. The Parties agree that no Party will
be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 9.19, and the Parties waive any rights they may have to require any
other Party to obtain, furnish or post any such bond or similar instrument.

 

9.20 Relationship to Technology as a Service Agreement. This Agreement and the
Technology as a Service Agreement are intended to be, and shall be, integrated
and indivisible, together being essential to consummating a single underlying
transaction necessary to the Village. The Parties intend, acknowledge, and
understand that (i) HOFV’s performance under the Technology as a Service
Agreement is essential to, and a condition to the Company’s performance under,
this Agreement; and (ii) the Company’s performance under this Agreement is
essential to, and a condition to HOFV’s performance under, the Technology as a
Service Agreement. The Parties represent, warrant, and agree that the
transactions, agreements, and obligations contemplated under this Agreement and
the Technology as a Service Agreement are interrelated and the material part of
one integrated transaction.

 

9.21 Time is of the Essence. Time is of the essence with respect to the Parties’
obligations under this Agreement. The immediately preceding sentence shall not
preclude the operation of any day-for-day extension due to Force Majeure set
forth in this Agreement, including in Sections 1.6.3, 1.6.4, 7.2.5, 7.2.6,
9.11.1, 9.11.3, and 9.11.4.

 

[Remainder of page intentionally left blank; signature page attached.]

 

41

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

  HOFV:       HOF VILLAGE, LLC,   a Delaware limited liability company       By:
/s/ Michael Crawford   Name:   Michael Crawford   Title: Chief Executive Officer
      PFHOF:       NATIONAL FOOTBALL MUSEUM, INC., D/B/A PRO FOOTBALL HALL OF
FAME,   an Ohio corporation       By: /s/ David Baker   Name: David Baker  
Title: President and Chief Executive Officer       COMPANY:       JOHNSON
CONTROLS, INC.,   a Wisconsin corporation       By: /s/ George R. Oliver   Name:
George R. Oliver   Title: Chief Executive Officer

 

42

 

 

EXHIBIT B

 

DEFINITIONS

 

Acquiror has the meaning provided in Section 1.1.4.

 

Activation Proceeds has the meaning provided in Exhibit D.

 

Advertising Material/Artwork has the meaning provided in Section 1.5.2.

 

Advertising Signs has the meaning provided in Section 1.3.

 

Affiliate means, with respect to any Person, any other Person that Controls, is
Controlled by, or is under common Control with, such Person.

 

Agreement has the meaning provided in the preamble.

 

Annual Meeting has the meaning provided in Section 1.9.

 

Asset has the meaning provided in Section 1.4.

 

Branded Social Media Accounts has the meaning provided in Section 3.6.2.

 

Branded Takeover Proceeds has the meaning provided in Exhibit D.

 

Category has the meaning provided in Section 1.10.4.

 

Claim has the meaning provided in Section 4.4.1.

 

Co-Branded Village Logos means the logos for the Village as agreed to by the
Parties from time to time pursuant to the terms of this Agreement.

 

Co-Branded Village Marks has the meaning provided in Section 1.3.

 

Co-Branded Village Merchandise means merchandise and apparel of the type
commonly sold at venues similar to the Village and gift shops, including, solely
by way of example, tag-on merchandise, t-shirts and other clothing, key chains,
miniature forms of the Village, desk accessories and toys, that bear or display
the Village Name or a Co-Branded Village Logo. Without limiting the generality
of the foregoing, Co-Branded Village Merchandise shall include any merchandise,
photographs or other items produced and sold which bears the Village Name or a
Co-Branded Village Logo. For the avoidance of doubt, no merchandise, photograph
or other item produced and sold which does not bear the Village Name or a
Co-Branded Village Logo shall be deemed Co-Branded Village Merchandise.

 

Company has the meaning provided in the preamble.

 

Company Marks means the Intellectual Property set forth on Exhibit N.

 

Confidential Information has the meaning provided in Section 9.1.2.

 

B-1

 

 

Control means, with respect to any Person, either (a) the direct or indirect
ownership of, or beneficial interest in, more than fifty percent (50%) of the
ownership interests in such Person or (b) the power directly or indirectly to
direct the management and affairs of such Person, whether through the ability to
exercise voting power, by contract or otherwise, including the right to make (or
approve) substantially all of the major decisions to be made by such Person.

 

Default Notice has the meaning provided in Section 8.1.1.

 

Design Assist Services Agreement means that certain Design Assist Services
Agreement dated as of October 20, 2016 by and between HOFV and the Company, as
the same shall be amended from time to time.

 

Designated Affiliates means any of the Affiliates of the Company (i) whose
products and services are integrated into the Village or (ii) whose core
business is within the subcategories listed on Exhibit G.

 

Disclosing Party has the meaning provided in Section 9.1.2.

 

Dispute has the meaning provided in Section 9.8.

 

Earlier Agreement has the meaning provided in Section 1.10.3.

 

Effective Date has the meaning set forth in the preamble.

 

Excluded Sponsor has the meaning provided in Section 1.10.3.

 

Expiration Date has the meaning provided in Section 6.1.

 

Fees has the meaning provided in Section 2.1.

 

Financing Evidence has the meaning provided in Section 9.11.3.

 

Force Majeure means any event or condition (with respect to either Party) that
is caused by facts and circumstances that are beyond the reasonable control of
such Party, which wholly or partially prevents or delays the performance of any
of the duties, responsibilities, or obligations of such Party, including labor
strikes, lockouts, work stoppage, acts of God, national emergency, war (whether
war be declared), riots, acts or threats of terrorism, floods, fire, earthquake,
epidemic, pandemic, and acts or failures to act of Governmental Authorities.

 

Founding Sponsor means a Person who entered into a sponsorship or similar
agreement with the HOF Entities (or either of them) before the Village is
Substantially Completed (i) having a term of not less than 10 years, (ii)
providing such Person with sponsorship rights across the Village and the Museum,
(iii) providing such Person with the right to a landmark or entitlement within
the Village and (iv) providing such Person exclusivity within any of the
following categories: airline, alcoholic beverage, automotive, banking, consumer
electronics/technology, insurance, jewelry, non-alcoholic beverage, nutrition,
retail, sports apparel, telecom and/or tire.

 

B-2

 

 

Governmental Authority means any federal, state, local or regional governmental
or quasi- governmental authority, instrumentality, court, commission, tribunal
or agency, or any political or other subdivision, department or branch of any of
the foregoing having jurisdiction over any Person or the Village.

 

GPAC has the meaning provided in Section 9.11.3.

 

HOF Entities has the meaning provided in the preamble.

 

HOF Entity Marks means the Intellectual Property set forth on Exhibit P.

 

HOFV has the meaning provided in the preamble.

 

Indemnified Party has the meaning provided in Section 4.4.5.

 

Indemnifying Party has the meaning provided in Section 4.4.5.

 

Initial Signage Costs has the meaning provided in Section 1.5.3.

 

Initial Signage Credit has the meaning provided in Section 1.5.3.

 

Intellectual Property means trademarks, service marks, trade dress, logos, trade
names, internet domain names and corporate names, together with all
translations, adaptations, derivations and combinations thereof, and all other
identifying indicia; all works of authorship and copyrights; all inventions
(whether patentable or unpatentable) and all patents; all trade secrets and
confidential business information; all software and firmware (including data,
databases and related documentation); and all documents, records and files
relating to all intellectual property described herein

 

Laws means all laws, ordinances, orders, rules, regulations and requirements of
all federal, state and municipal governments and appropriate departments, boards
and officers thereof, and of the insurance organization having jurisdiction
thereof.

 

Lender has the meaning provided in Section 9.3.2.

 

Make Good has the meaning provided in Section 1.4.

 

Minimum Footfall has the meaning provided in Section 1.12.

 

Museum has the meaning provided in the recitals.

 

NCAA has the meaning provided in Section 1.10.6.

 

Notifying Lender has the meaning provided in Section 8.1.1.

 

Open for Business means (i) with respect to the components of Phase II other
than the office building, such component is Substantially Completed and open to
the general public; (ii) with respect to the office building component of Phase
II, such space is Substantially Completed and ready for occupancy, and (iii)
with respect to Phase III, the first component is Substantially Completed and
open to the general public (or, if such first component is office space or
multi- family housing, such component is Substantially Completed and ready for
occupancy).

 



B-3

 

 

Original Agreement has the meaning provided in the recitals.

 

Other Naming Rights has the meaning provided in Section 1.1.5.

 

Parties has the meaning provided in the preamble.

 

Permitted Restrictions has the meaning provided in Section 1.10.6.

 

Person means an individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association or other entity; any
federal, state, county or municipal government or any bureau, department or
agency thereof; and any fiduciary acting in such capacity on behalf of any of
the foregoing.

 

PFHOF has the meaning provided in the preamble.

 

Phase I means (i) the stadium and (ii) the youth sports complex, in each case
located in the Village and depicted on the final renderings for Phase I attached
hereto as Exhibit A.

 

Phase II means (i) the Hall of Fame indoor waterpark, (ii) one premium hotel,
(iii) the Constellation Center for Excellence (office building, auditorium, and
dining), (iv) the Center for Performance (Field House and Convention Center),
and (v) the Hall of Fame retail promenade, in each case located or to be located
in the Village and depicted on the current renderings for Phase II attached
hereto as Exhibit A.

 

Phase III means (i) additional attraction-based experiences and (ii) additional
lodging and retail facilities, in each case located or to be located in the
Village.

 

Proposed Name Change has the meaning provided in Section 1.1.4.

 

Receiving Party has the meaning provided in Section 9.1.2.

 

Special Event has the meaning provided in Section 1.10.5.

 

Substantially Completed means that a temporary certificate of occupancy or
permanent certificate of occupancy with respect to the entire Village, or the
accumulation of partial certificates of occupancy aggregating to substantially
the entire Village, has been issued by the appropriate Governmental Authority,
which certificate of occupancy may contain a “punchlist.”

 

TaaS Spend has the meaning provided in Section 9.11.4.

 

TaaS Work has the meaning provided in Section 1.6.2.

 

Technology as a Service Agreement means the Technology as a Service Agreement
dated as of the Effective Date by and between HOFV and the Company, as the same
shall be amended from time to time.

 

B-4

 

 

Term has the meaning provided in Section 6.1.

 

Third Party Sponsorship has the meaning provided in Section 1.10.3.

 

Valuation Auditor has the meaning provided in Section 1.9.

 

Village has the meaning provided in the recitals.

 

Village Branding has the meaning provided in Section 1.3.

 

Village Domain Names has the meaning provided in Section 3.6.1.

 

Village Events means a sporting activity, exhibition or game, musical concert,
theater event, convention, trade show, tour, charitable event, political event,
religious gathering or any other event which takes place at the Village.

 

Village Logo has the meaning provided in Section 1.2.

 

Village Name means the name for the Village designated by the Company from time
to time pursuant to the terms of this Agreement.

 

Village Website has the meaning provided in Section 3.6.1.

 

The words “hereof”, “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
Any capitalized terms used in any Exhibit but not otherwise defined therein
shall have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “References to any Person include the successors and permitted
assigns of that Person. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.

 

1.John Madden

 

2.Bill Parcells

 

3.Roger Staubach

 

4.Steve Young

 

5.Dan Fouts

 

6.Marcus Allen

 

7.Ronnie Lott

 

 

B-5



 

 